Exhibit 10(i)(A)
EXECUTION COPY


AMENDMENT NO. 2 TO THE
364-DAY CREDIT AGREEMENT


Dated as of September 29, 2003


                                 AMENDMENT NO. 2 TO THE 364-DAY CREDIT AGREEMENT
among The Interpublic Group of Companies, Inc., a Delaware corporation (the
"Company"), the banks, financial institutions and other institutional lenders
parties to the Credit Agreement referred to below (collectively, the "Lenders")
and Citibank, N.A., as administrative agent (the "Agent") for the Lenders.

                                 PRELIMINARY STATEMENTS:

                                 (1)      The Company, the Lenders and the Agent
have entered into a 364-Day Credit Agreement dated as of May 15, 2003 (as
amended, supplemented or otherwise modified through the date hereof, the "Credit
Agreement"). Capitalized terms not otherwise defined in this Amendment have the
same meanings as specified in the Credit Agreement.

                                 (2)     The Company, the Required Lenders and
the Agent have agreed to amend the Credit Agreement as hereinafter set forth.

                                 SECTION 1.     Amendments to Credit
Agreement.  The Credit Agreement is, effective as of the date hereof and subject
to the satisfaction of the conditions precedent set forth in Section 2, hereby
amended as follows:

                                 (a)          The definition of "EBITDA" in
Section 1.01 is amended in full to read as follows:


 

              "EBITDA" means, for any period, net income (or net loss) plus the
sum of (a) Interest Expense, (b) income tax expense, (c) depreciation expense,
(d) amortization expense, (e) non-cash, non-recurring charges in an amount not
to exceed $161,400,000 taken (i) with respect to the impairment of the assets of
Brands Hatch Leisure Limited, Octagon Worldwide Limited and Octagon Worldwide
Inc. and their respective Subsidiaries, in the fiscal year ended December 31,
2002 (which shall be allocated to each of the fiscal quarters of 2002 as set
forth in a schedule previously delivered by the Company to the Lenders) and (ii)
with respect to all such other charges, in the fiscal year ended December 31,
2002 (which shall be allocated to each of the fiscal quarters of 2002 as set
forth in a schedule previously delivered by the Company to the Lenders), (f)
non-recurring restructuring charges in an amount not to exceed $275,000,000 (up
to $240,000,000 of which may be cash charges) recorded in the financial
statements of the Company and its Consolidated Subsidiaries for the fiscal
quarter ended March 31, 2003 and each of the fiscal periods ending June 30,
2003, September 30, 2003, December 31, 2003 and March 31, 2004, (g) non-cash,
non-recurring charges in an amount not to exceed $70,000,000 taken with respect
to the impairment of the remaining book value of Brands Hatch Leisure Limited,
Octagon Worldwide Limited and Octagon Worldwide Inc. and their respective
Subsidiaries, (h) all impairment charges taken with respect to capital
expenditures made on or after January 1, 2003 on behalf of Brands Hatch Leisure
Limited, Octagon Worldwide Limited and Octagon Worldwide Inc. and their
respective Subsidiaries, (i) non-cash, non-recurring goodwill or investment
impairment charges in an amount not to exceed $300,000,000 taken in the fiscal
periods ending September 30, 2003, December 31, 2003, March 31, 2004, June 30,
2004 and September 30, 2004, (j) payments made by the Company not to exceed
$135,000,000 (up to $40,000,000 of which may be in cash) with respect to the
fiscal periods ending September 30, 2003, December 31, 2003 and March 31, 2004,
relating to the settlement of certain litigation matters, (k) $24,800,000 in
respect of the early repayment by the Company of all amounts outstanding under
each of its five Note Purchase Agreements with The Prudential Insurance Company
of America dated as of May 26, 1994, April 28, 1995, October 31, 1996, August
19, 1997 and January 21, 1999, respectively, with respect to the fiscal quarter
ending September 30, 2003 and (l) from and after such time as the Company adopts
the fair value based method of accounting for stock-based employee compensation
in accordance with Statement of Financial Accounting Standards No. 123 and
Statement of Financial Accounting Standards No. 148, non-cash charges related to
such adoption, in each case determined in accordance with GAAP for such period
minus gain realized by the Company upon the sale of NFO Worldwide, Inc. in
accordance with GAAP.

     

(b)         Section 1.03 is amended in full to read as follows:

     

              SECTION 1.03.   Accounting Terms.  All accounting terms not
specifically defined herein shall be construed in accordance with generally
accepted accounting principles consistent with those applied in the preparation
of the financial statements referred to in Section 4.01(e) ("GAAP"), as amended
by the Company's adoption of the fair value based method of accounting for
stock-based employee compensation in accordance with Statement of Financial
Accounting Standards No. 123 and Statement of Financial Accounting Standards No.
148.


                                 SECTION 2.     Conditions of
Effectiveness.  This Amendment shall become effective as of the date first above
written when, and only when, the Agent shall have received (i) counterparts of
this Amendment executed by the Company and the Required Lenders or, as to any of
the Lenders, advice satisfactory to the Agent that such Lender has executed this
Amendment and (ii) a copy of the attached Consent executed by each Subsidiary
Guarantor.

                                 SECTION 3.     Representations and Warranties
of the Company.  The Company represents and warrants as follows:

                                 (a)        The Company is a corporation duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation, and has all corporate powers and all material
governmental licenses, authorizations, consents and approvals required to carry
on its business.

                                 (b)        The execution, delivery and
performance by the Company of this Amendment and the Credit Agreement and each
of the Notes, as amended hereby, are within the Company's corporate powers, have
been duly authorized by all necessary corporate action and do not contravene, or
constitute a default under, any provision of applicable law or regulation or of
the certificate of incorporation of the Company or of any judgment, injunction,
order, decree, material agreement or other instrument binding upon the Company
or result in the creation or imposition of any Lien on any asset of the Company
or any of its Consolidated Subsidiaries.

                                 (c)        No authorization or approval or
other action by, and no notice to or filing with, any governmental authority or
regulatory body or any other third party is required for the due execution,
delivery or performance by the Company of this Amendment or the Credit Agreement
and the Notes, as amended hereby.

                                 (d)        This Amendment has been duly
executed and delivered by the Company. This Amendment and each of the Credit
Agreement and the Notes, as amended hereby, are legal, valid and binding
obligations of the Company, enforceable against the Company in accordance with
their respective terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting the rights of creditors
generally and subject to general principles of equity.

                                 (e)        There is no action, suit,
investigation, litigation or proceeding pending against, or, to the knowledge of
the Company, threatened against the Company or any of its Consolidated
Subsidiaries before any court or arbitrator or any governmental body, agency or
official in which there is a significant probability of an adverse decision that
(i) would have a Material Adverse Effect or (ii) purports to affect the
legality, validity or enforceability of this Amendment or the Credit Agreement
or any Note, as amended hereby, or the consummation of the transactions
contemplated hereby.

                                 SECTION 4.     Reference to and Effect on the
Credit Agreement and the Notes.  (a)  On and after the effectiveness of this
Amendment, each reference in the Credit Agreement to "this Agreement",
"hereunder", "hereof" or words of like import referring to the Credit Agreement,
and each reference in each other Loan Document to "the Credit Agreement",
"thereunder", "thereof" or words of like import referring to the Credit
Agreement, shall mean and be a reference to the Credit Agreement, as amended by
this Amendment.

                                 (b)        The Credit Agreement and the Notes,
as specifically amended by this Amendment, are and shall continue to be in full
force and effect and are hereby in all respects ratified and confirmed.

                                 (c)        The execution, delivery and
effectiveness of this Amendment shall not, except as expressly provided herein,
operate as a waiver of any right, power or remedy of any Lender or the Agent
under the Credit Agreement, nor constitute a waiver of any provision of the
Credit Agreement.

                                 SECTION 5.     Costs and Expenses.  The Company
agrees to pay on demand all costs and expenses of the Agent in connection with
the preparation, execution, delivery and administration, modification and
amendment of this Amendment and the other instruments and documents to be
delivered hereunder (including, without limitation, the reasonable fees and
expenses of counsel for the Agent) in accordance with the terms of Section 9.04
of the Credit Agreement.

                                 SECTION 6.     Execution in Counterparts.  This
Amendment may be executed in any number of counterparts and by different parties
hereto in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which taken together shall constitute but one and
the same agreement. Delivery of an executed counterpart of a signature page to
this Amendment by telecopier shall be effective as delivery of a manually
executed counterpart of this Amendment.

                                 SECTION 7.     Governing Law.  This Amendment
shall be governed by, and construed in accordance with, the laws of the State of
New York.

                                 IN WITNESS WHEREOF, the parties hereto have
caused this Amendment to be executed by their respective officers thereunto duly
authorized, as of the date first above written.


 

THE INTERPUBLIC GROUP OF COMPANIES, INC.

     

By   /s/ Steven Berns                                      

 

       Title:  Treasurer

         

CITIBANK, N.A.,
as Agent and as Lender

     

By   /s/ Julio Ojea Quintana                           

 

       Title:  Director

         

JPMORGAN CHASE BANK

     

By   /s/ Rebecca Vogel                                  

 

       Title:  Vice President

         

HSBC BANK USA

     

By                                                                   

 

       Title:

         

KEYBANK NATIONAL ASSOCIATION

     

By                                                                   

 

       Title:

         

UBS AG, CAYMAN ISLANDS BRANCH

     

By   /s/ Wilfred V. Saint                                

 

       Title:  Associate Director

     

By   /s/ Thomas R. Salzano                            

 

       Title:  Director

         

LLOYDS TSB BANK PLC

     

By   /s/ Windsor R. Davies                            

 

       Title:  Director

     

By   /s/ Richard M. Heath                              

 

       Title:  Vice President

         

BARCLAYS BANK PLC

     

By   /s/ Simon Leach                              

 

       Title:  Relationship Director

         

FLEET NATIONAL BANK

     

By   /s/ Thomas J. Levy                              

 

       Title:  Senior Vice President

         

ING BANK

     

By                                                                   

 

       Title:

         

ROYAL BANK OF CANADA

     

By   /s/ Suzanne Kaicher                              

 

       Title:  Manager

         

WESTPAC BANKING CORPORATION

     

By                                                                   

 

       Title:








CONSENT


Dated as of September 29, 2003


                    The undersigned, each a Guarantor under the Guaranty dated
as of August 15, 2003 (the "Subsidiary Guaranty") in favor of the Agent and the
Lenders parties to the Credit Agreement referred to in the foregoing Amendment,
hereby consents to such Amendment and hereby confirms and agrees that
notwithstanding the effectiveness of such Amendment, the Subsidiary Guaranty and
each other Loan Document to which the undersigned is a party are, and shall
continue to be, in full force and effect and are hereby ratified and confirmed
in all respects, except that, on and after the effectiveness of such Amendment,
each reference in the Subsidiary Guaranty to the "Credit Agreement",
"thereunder", "thereof" or words of like import shall mean and be a reference to
the Credit Agreement, as amended by such Amendment.




McCann-Erickson USA, Inc.

TM Holdings, Inc.

   

By: /s/ Steven Berns                                      

By: /s/ Steven Berns                                   

Name:  Steven Berns

Name:  Steven Berns

Title:  Vice President and Treasurer

Title:  Vice President and Treasurer

       

Torre Lazur Healthcare Group, Inc.

McCann Relationship Marketing, Inc.

   

By: /s/ Steven Berns                                      

By: /s/ Steven Berns                                   

Name:  Steven Berns

Name:  Steven Berns

Title:  Vice President and Treasurer

Title:  Treasurer

       

Gillespie, Advertising, Magazine Marketing

The Gotham Group, Inc.

   & Public Relations, Inc.

     

By: /s/ Steven Berns                                      

By: /s/ Steven Berns                                   

Name:  Steven Berns

Name:  Steven Berns

Title:  Vice President and Treasurer

Title:  Assistant Treasurer

       

Campbell Mithun, Inc.

FCB Worldwide L.L.C.

   

By: /s/ Steven Berns                                      

By: /s/ Steven Berns                                   

Name:  Steven Berns

Name:  Steven Berns

Title:  Vice President and Treasurer

Title:  Vice President and Treasurer

       

Hill, Holliday, Connors, Cosmopulos, Inc.

Campbell-Ewald Company

   

By: /s/ Steven Berns                                      

By: /s/ Steven Berns                                   

Name:  Steven Berns

Name:  Steven Berns

Title:  Vice President and Treasurer

Title:  Vice President and Treasurer

       

Deutsch Inc.

Lowe Group Holdings, Inc.

   

By: /s/ Steven Berns                                      

By: /s/ Steven Berns                                   

Name:  Steven Berns

Name:  Steven Berns

Title:  Vice President and Treasurer

Title:  Treasurer

       

Draft, Inc.

Integrated Communications Corp.

   

By: /s/ Steven Berns                                      

By: /s/ Steven Berns                                   

Name:  Steven Berns

Name:  Steven Berns

Title:  Vice President and Treasurer

Title:  Vice President and Treasurer

       

Dailey & Associates

Bozell Group, Inc.

   

By: /s/ Steven Berns                                      

By: /s/ Steven Berns                                   

Name:  Steven Berns

Name:  Steven Berns

Title:  Vice President and Treasurer

Title:  Vice President and Treasurer

       

Advantage International Holdings, Inc.

Jack Morton Worldwide Inc.

   

By: /s/ Steven Berns                                      

By: /s/ Steven Berns                                   

Name:  Steven Berns

Name:  Steven Berns

Title:  Vice President and Treasurer

Title:  Vice President and Treasurer

       

Kaleidoscope Sports and Entertainment L.L.C.

Initiative Media Worldwide, Inc.

   

By: /s/ Steven Berns                                      

By: /s/ Steven Berns                                   

Name:  Steven Berns

Name:  Steven Berns

Title:  Manager

Title:  Vice President and Assistant Treasurer

       

Newspaper Services of America, Inc.

Wahlstrom Group L.L.C.

   

By: /s/ Steven Berns                                      

By: /s/ Steven Berns                                   

Name:  Steven Berns

Name:  Steven Berns

Title:  Vice President and Treasurer

Title:  Vice President and Treasurer

       

Carmichael Lynch, Inc.

The Cassidy Companies, Inc.

   

By: /s/ Steven Berns                                      

By: /s/ Steven Berns                                   

Name:  Steven Berns

Name:  Steven Berns

Title:  Vice President and Treasurer

Title:  Vice President and Treasurer

       

Weber Shandwick Inc.

The FutureBrand Company, Inc.

   

By: /s/ Steven Berns                                      

By: /s/ Steven Berns                                   

Name:  Steven Berns

Name:  Steven Berns

Title:  Vice President and Treasurer

Title:  Vice President and Treasurer







Exhibit 10(i)(B)
EXECUTION COPY


AMENDMENT NO. 3 TO THE
AMENDED AND RESTATED FIVE-YEAR CREDIT AGREEMENT


                                                                                                        Dated
as of September 29, 2003


                        AMENDMENT NO. 3 TO THE AMENDED AND RESTATED FIVE YEAR
CREDIT AGREEMENT among The Interpublic Group of Companies, Inc., a Delaware
corporation (the "Company"), the banks, financial institutions and other
institutional lenders parties to the Credit Agreement referred to below
(collectively, the "Lenders") and Citibank, N.A., as administrative agent (the
"Agent") for the Lenders.

                        PRELIMINARY STATEMENTS:

                        (1)       The Company, the Lenders and the Agent have
entered into a Five-Year Credit Agreement dated as of June 27, 2000 and amended
and restated as of December 31, 2002 (as amended, supplemented or otherwise
modified through the date hereof, the "Credit Agreement"). Capitalized terms not
otherwise defined in this Amendment have the same meanings as specified in the
Credit Agreement.

                        (2)       The Company, the Required Lenders and the
Agent have agreed to amend the Credit Agreement as hereinafter set forth.

                        SECTION 1.     Amendments to Credit Agreement.  The
Credit Agreement is, effective as of the date hereof and subject to the
satisfaction of the conditions precedent set forth in Section 2, hereby amended
as follows:

                        (a)       The definition of "EBITDA" in Section 1.01 is
amended in full to read as follows:


 

                  "EBITDA" means, for any period, net income (or net loss) plus
the sum of (a) Interest Expense, (b) income tax expense, (c) depreciation
expense, (d) amortization expense, (e) non-cash, non-recurring charges in an
amount not to exceed $161,400,000 taken (i) with respect to the impairment of
the assets of Brands Hatch Leisure Limited, Octagon Worldwide Limited and
Octagon Worldwide Inc. and their respective Subsidiaries, in the fiscal year
ended December 31, 2002 (which shall be allocated to each of the fiscal quarters
of 2002 as set forth in a schedule previously delivered by the Company to the
Lenders) and (ii) with respect to all such other charges, in the fiscal year
ended December 31, 2002 (which shall be allocated to each of the fiscal quarters
of 2002 as set forth in a schedule previously delivered by the Company to the
Lenders), (f) non-recurring restructuring charges in an amount not to exceed
$275,000,000 (up to $240,000,000 of which may be cash charges) recorded in the
financial statements of the Company and its Consolidated Subsidiaries for the
fiscal quarter ended March 31, 2003 and each of the fiscal periods ending June
30, 2003, September 30, 2003, December 31, 2003 and March 31, 2004, (g)
non-cash, non-recurring charges in an amount not to exceed $70,000,000 taken
with respect to the impairment of the remaining book value of Brands Hatch
Leisure Limited, Octagon Worldwide Limited and Octagon Worldwide Inc. and their
respective Subsidiaries, (h) all impairment charges taken with respect to
capital expenditures made on or after January 1, 2003 on behalf of Brands Hatch
Leisure Limited, Octagon Worldwide Limited and Octagon Worldwide Inc. and their
respective Subsidiaries, (i) non-cash, non-recurring goodwill or investment
impairment charges in an amount not to exceed $300,000,000 taken in the fiscal
periods ending September 30, 2003, December 31, 2003, March 31, 2004, June 30,
2004 and September 30, 2004, (j) payments made by the Company not to exceed
$135,000,000 (up to $40,000,000 of which may be in cash) with respect to the
fiscal periods ending September 30, 2003, December 31, 2003 and March 31, 2004,
relating to the settlement of certain litigation matters, (k) $24,800,000 in
respect of the early repayment by the Company of all amounts outstanding under
each of its five Note Purchase Agreements with The Prudential Insurance Company
of America dated as of May 26, 1994, April 28, 1995, October 31, 1996, August
19, 1997 and January 21, 1999, respectively, with respect to the fiscal quarter
ending September 30, 2003 and (l) from and after such time as the Company adopts
the fair value based method of accounting for stock-based employee compensation
in accordance with Statement of Financial Accounting Standards No. 123 and
Statement of Financial Accounting Standards No. 148, non-cash charges related to
such adoption, in each case determined in accordance with GAAP for such period
minus gain realized by the Company upon the sale of NFO Worldwide, Inc. in
accordance with GAAP.

   

                        (b)       Section 1.03 is amended in full to read as
follows:

     

                  SECTION 1.03. Accounting Terms. All accounting terms not
specifically defined herein shall be construed in accordance with generally
accepted accounting principles consistent with those applied in the preparation
of the financial statements referred to in Section 4.01(e) ("GAAP"), as amended
by the Company's adoption of the fair value based method of accounting for
stock-based employee compensation in accordance with Statement of Financial
Accounting Standards No. 123 and Statement of Financial Accounting Standards No.
148.


                        SECTION 2.     Conditions of Effectiveness.  This
Amendment shall become effective as of the date first above written when, and
only when, the Agent shall have received (i) counterparts of this Amendment
executed by the Company, Ammirati Puris Lintas K.K. and the Required Lenders or,
as to any of the Lenders, advice satisfactory to the Agent that such Lender has
executed this Amendment and (ii) a copy of the attached Consent executed by each
Subsidiary Guarantor.

                        SECTION 3.     Representations and Warranties of the
Company.  The Company represents and warrants as follows:

                                 (a)        Each Borrower is a corporation duly
organized, validly existing and, in the case of the Company, in good standing
under the laws of the jurisdiction of its organization, and has all corporate
powers and all material governmental licenses, authorizations, consents and
approvals required to carry on its business.

                                 (b)        The execution, delivery and
performance by each Borrower of this Amendment and the Credit Agreement and each
of the Notes to which it is a party, as amended hereby, are within such
Borrower's corporate powers, have been duly authorized by all necessary
corporate action and do not contravene, or constitute a default under, any
provision of law or regulation applicable to such Borrower or of the certificate
of incorporation of such Borrower or of any judgment, injunction, order, decree,
material agreement or other instrument binding upon such Borrower or result in
the creation or imposition of any Lien on any asset of such Borrower or any of
its Consolidated Subsidiaries.

                                 (c)        No authorization or approval or
other action by, and no notice to or filing with, any governmental authority or
regulatory body or any other third party is required for the due execution,
delivery or performance by each Borrower of this Amendment or the Credit
Agreement and the Notes to which it is a party, as amended hereby, except the
possibility of a post-facto filing under the Japanese Foreign Exchange and Trade
Control Law (Law No. 228 of 1949, as amended).

                                 (d)        This Amendment has been duly
executed and delivered by each Borrower. This Amendment and each of the Credit
Agreement and the Notes to which each Borrower is a party, as amended hereby,
are legal, valid and binding obligations of such Borrower, enforceable against
such Borrower in accordance with their respective terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting the
rights of creditors generally and subject to general principles of equity.

                                 (e)        There is no action, suit,
investigation, litigation or proceeding pending against, or, to the knowledge of
the Company, threatened against the Company or any of its Consolidated
Subsidiaries before any court or arbitrator or any governmental body, agency or
official in which there is a significant probability of an adverse decision that
(i) would have a Material Adverse Effect or (ii) purports to affect the
legality, validity or enforceability of this Amendment or the Credit Agreement
or any Note, as amended hereby, or the consummation of the transactions
contemplated hereby.

                        SECTION 4.     Reference to and Effect on the Credit
Agreement and the Notes.  (a)  On and after the effectiveness of this Amendment,
each reference in the Credit Agreement to "this Agreement", "hereunder",
"hereof" or words of like import referring to the Credit Agreement, and each
reference in the Notes or the Designation Agreement related to Ammirati Puris
Lintas K.K., to "the Credit Agreement", "thereunder", "thereof" or words of like
import referring to the Credit Agreement, shall mean and be a reference to the
Credit Agreement, as amended by this Amendment.

                                 (b)        The Credit Agreement and the Notes,
as specifically amended by this Amendment, are and shall continue to be in full
force and effect and are hereby in all respects ratified and confirmed.

                                 (c)        The execution, delivery and
effectiveness of this Amendment shall not, except as expressly provided herein,
operate as a waiver of any right, power or remedy of any Lender or the Agent
under the Credit Agreement, nor constitute a waiver of any provision of the
Credit Agreement.

                        SECTION 5.     Costs and Expenses.  The Company agrees
to pay on demand all costs and expenses of the Agent in connection with the
preparation, execution, delivery and administration, modification and amendment
of this Amendment and the other instruments and documents to be delivered
hereunder (including, without limitation, the reasonable fees and expenses of
counsel for the Agent) in accordance with the terms of Section 9.04 of the
Credit Agreement.

                        SECTION 6.     Execution in Counterparts.  This
Amendment may be executed in any number of counterparts and by different parties
hereto in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which taken together shall constitute but one and
the same agreement. Delivery of an executed counterpart of a signature page to
this Amendment by telecopier shall be effective as delivery of a manually
executed counterpart of this Amendment.

                        SECTION 7.     Governing Law.  This Amendment shall be
governed by, and construed in accordance with, the laws of the State of
New York.

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.


 

THE INTERPUBLIC GROUP OF COMPANIES, INC.

     

By   /s/ Steven Berns                                      

 

       Title:  Treasurer

     

AMMIRATI PURIS LINTAS K.K.

     

By   /s/ Steven Berns                                      

 

       Title:  Treasurer

     

CITIBANK, N.A.,
as Agent and as Lender

     

By   /s/ Julio Ojea Quintana                           

 

       Title:  Director

     

BANK, ONE, NA

     

By   /s/ Rick Howard                                        

 

        Title:  Vice President

     

BANK OF AMERICA, N.A.

 

By   /s/ John E. Williams                                   

 

        Title:  Managing Director

     

THE BANK OF NEW YORK

     

By  /s/ Brendan T. Nedzi                                   

 

       Title:  Senior Vice President

     

BARCLAYS BANK PLC

     

By  /s/ Simon Leach                                          

 

       Title:  Relationship Director

     

JPMORGAN CHASE BANK

     

By  /s/ Rebecca Vogel                                       

 

       Title:  Vice President

     

CREDIT AGRICOLE INDOSUEZ

     

By  /s/ Phillip J. Salter                                       

 

       Title:  Vice President

     

By  /s/ Paul A. Dytrych                                     

 

       Title:  Senior Relationship Director

     

FLEET NATIONAL BANK

     

By  /s/ Thomas J. Levy                                      

 

       Title:  Senior Vice President

     

HSBC BANK USA

     

By                                                                      

 

       Title:

     

KEYBANK NATIONAL ASSOCIATION

     

By  /s/ Francis Lutz                                           

 

       Title:  Vice President

     

LLOYDS TSB BANK PLC

     

By  /s/ Windsor R. Davies                                 

 

       Title:  Director

     

By  /s/ Richard M. Heath                                   

 

       Title:  Vice President

     

SUNTRUST BANK

     

By  /s/ Heidi M. Khambatta                              

 

       Title:  Vice President

     

WACHOVIA BANK, NATIONAL
ASSOCIATION

     

By  /s/ Steven L. Hipsman                                 

 

       Title:  Director

 

CONSENT


Dated as of September 29, 2003


                             The undersigned, each a Guarantor under the
Guaranty dated as of August 15, 2003 (the "Subsidiary Guaranty") in favor of the
Agent and the Lenders parties to the Credit Agreement referred to in the
foregoing Amendment, hereby consents to such Amendment and hereby confirms and
agrees that notwithstanding the effectiveness of such Amendment, the Subsidiary
Guaranty and each other Loan Document to which the undersigned is a party are,
and shall continue to be, in full force and effect and are hereby ratified and
confirmed in all respects, except that, on and after the effectiveness of such
Amendment, each reference in the Subsidiary Guaranty to the "Credit Agreement",
"thereunder", "thereof" or words of like import shall mean and be a reference to
the Credit Agreement, as amended by such Amendment.





McCann-Erickson USA, Inc.

TM Holdings, Inc.

   

By:  /s/ Steven Berns                                    

By:  /s/ Steven Berns                                    

Name:  Steven Berns

Name:  Steven Berns

Title: Vice President and Treasurer

Title: Vice President and Treasurer

       

Torre Lazur Healthcare Group, Inc.

McCann Relationship Marketing, Inc.

   

By:  /s/ Steven Berns                                    

By:  /s/ Steven Berns                                    

Name:  Steven Berns

Name:  Steven Berns

Title: Vice President and Treasurer

Title: Treasurer

       

Gillespie, Advertising, Magazine Marketing &

The Gotham Group, Inc.

     Public Relations, Inc.

     

By:  /s/ Steven Berns                                    

By:  /s/ Steven Berns                                    

Name:  Steven Berns

Name:  Steven Berns

Title: Vice President and Treasurer

Title: Assistant Treasurer

       

Campbell Mithun, Inc.

FCB Worldwide L.L.C.

   

By:  /s/ Steven Berns                                    

By:  /s/ Steven Berns                                    

Name:  Steven Berns

Name:  Steven Berns

Title: Vice President and Treasurer

Title: Vice President and Treasurer

       

Hill, Holliday, Connors, Cosmopulos, Inc.

Campbell-Ewald Company

   

By:  /s/ Steven Berns                                    

By:  /s/ Steven Berns                                    

Name:  Steven Berns

Name:  Steven Berns

Title: Vice President and Treasurer

Title: Vice President and Treasurer

       

Deutsch Inc.

Lowe Group Holdings, Inc.

   

By:  /s/ Steven Berns                                    

By:  /s/ Steven Berns                                    

Name:  Steven Berns

Name:  Steven Berns

Title: Vice President and Treasurer

Title: Treasurer

       

Draft, Inc.

Integrated Communications Corp.

   

By:  /s/ Steven Berns                                    

By:  /s/ Steven Berns                                    

Name:  Steven Berns

Name:  Steven Berns

Title: Vice President and Treasurer

Title: Vice President and Treasurer

       

Dailey & Associates

Bozell Group, Inc.

   

By:  /s/ Steven Berns                                    

By:  /s/ Steven Berns                                    

Name:  Steven Berns

Name:  Steven Berns

Title: Vice President and Treasurer

Title: Vice President and Treasurer

       

Advantage International Holdings, Inc.

Jack Morton Worldwide Inc.

   

By:  /s/ Steven Berns                                    

By:  /s/ Steven Berns                                    

Name:  Steven Berns

Name:  Steven Berns

Title: Vice President and Treasurer

Title: Vice President and Treasurer

       

Kaleidoscope Sports and Entertainment L.L.C.

Initiative Media Worldwide, Inc.

   

By:  /s/ Steven Berns                                    

By:  /s/ Steven Berns                                    

Name:  Steven Berns

Name:  Steven Berns

Title: Manager

Title: Vice President and Assistant Treasurer

       

Newspaper Services of America, Inc.

Wahlstrom Group L.L.C.

   

By:  /s/ Steven Berns                                    

By:  /s/ Steven Berns                                    

Name:  Steven Berns

Name:  Steven Berns

Title: Vice President and Treasurer

Title: Vice President and Treasurer

       

Carmichael Lynch, Inc.

The Cassidy Companies, Inc.

   

By:  /s/ Steven Berns                                    

By:  /s/ Steven Berns                                    

Name:  Steven Berns

Name:  Steven Berns

Title: Vice President and Treasurer

Title: Vice President and Treasurer

       

Weber Shandwick Inc.

The FutureBrand Company, Inc.

   

By:  /s/ Steven Berns                                    

By:  /s/ Steven Berns                                    

Name:  Steven Berns

Name:  Steven Berns

Title: Vice President and Treasurer

Title: Vice President and Treasurer







Exhibit 10(iii)(A)(1)

[Insert Interpublic Logo]

 

 

 

 

 

 

 

 

 

 

 

 

=========================================================

THE INTERPUBLIC SENIOR EXECUTIVE
RETIREMENT INCOME PLAN

=========================================================

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Effective August 1, 2003



 

 

TABLE OF CONTENTS





INTRODUCTION AND PLAN
HIGHLIGHTS.......................................................................

1

ELIGIBILIT.................................................................................................................................

2

YOUR
BENEFIT......................................................................................................................................

2

   Benefit
Increases.......................................................................................................................

3

   Rehire........................................................................................................................................

3

VESTING......................................................................................................................................

3

   General
Rule.............................................................................................................................

3

   Vesting of Benefit
Increases.....................................................................................................

4

   Forfeiture...................................................................................................................................

5

PAYMENTS FROM THE
PLAN...............................................................................................

6

   Timing of Benefit
Payments.....................................................................................................

6

   Form of
Benefit.........................................................................................................................

7

   Commencing Your Benefit and Making an
Election................................................................

7

DISABILITY.................................................................................................................................

8

DEATH
BENEFITS.....................................................................................................................

9

   Form of Payment of Death
Benefits..........................................................................................

9

   Designating Your
Beneficiary...................................................................................................

9

MISCELLANEOUS
MATTERS................................................................................................

10

   Plan
Administration..................................................................................................................

10

   Participation Agreement, amendment, and
Termination..........................................................

10

   Coordination with Other
Benefits.............................................................................................

11

   Nature of Your Plan Benefit and Plan
Assets...........................................................................

11

   Assignment and
Alienation.......................................................................................................

11

   Withholding and Other Tax
Consequences...............................................................................

11

   Mailing
Address........................................................................................................................

12

   Overpayments............................................................................................................................

12

   Incapacity and Minor
Status......................................................................................................

12

   Continued
Employment.............................................................................................................

12

   Liability
Limited........................................................................................................................

12

   Titles and Headings Not to
Control...........................................................................................

13

   Severability................................................................................................................................

13

   Variations in Plan
Terms...........................................................................................................

13

   Complete Statement of the
Plan................................................................................................

13

CLAIMS AND
APPEALS...........................................................................................................

13

   Initial
Claims.............................................................................................................................

13

   Appeals......................................................................................................................................

13

   Other Rules and Rights Regarding Claims and
Appeals...........................................................

15




INTRODUCTION AND PLAN HIGHLIGHTS

   

This pamphlet sets forth the basic terms of The Interpublic Senior Executive
Retirement Income Plan (the "Plan"), effective August 1, 2003. The Plan is
sponsored by The Interpublic Group of Companies, Inc. ("Interpublic"). Your
rights and responsibilities under the Plan are also governed by your
"Participation Agreement" with Interpublic, into which this pamphlet is
incorporated by reference.

 

The Plan is unfunded and is designed primarily to provide deferred compensation
for a select group of senior management employees of Interpublic and its
subsidiaries. The Plan is excepted from most of the requirements of the Employee
Retirement Income Security Act of 1974, as amended ("ERISA").

 

The benefits provided under the Plan are offered to secure your goodwill,
loyalty, and achievement, as well as to attract and retain other executives of
outstanding competence. The Plan does not, however, confer the right to continue
in the employ of Interpublic or its subsidiaries, or to receive annual
compensation of any particular amount.

 

Key features of the Plan include the following:

 

*

 

Eligibility to participate in the Plan must be approved by the Compensation
Committee of Interpublic's Board of Directors (the "Compensation Committee").
(See "Eligibility," beginning on page 2.)

     

*

 

Your benefit under the Plan is expressed as an annual benefit (paid in monthly
installments), continuing for 15 years. Your annual benefit is set forth in your
Participation Agreement. (See "Your Benefit," beginning on page 2.)

     

*

 

Your benefit under the Plan is forfeitable until it becomes vested. In general,
your benefit under the Plan vests gradually over ten years, and any increase in
your benefit vests gradually over seven years from the time of the increase.
(See "Vesting," beginning on page 3.)

     

*

 

Benefits under the Plan are not paid until after termination of your employment.
The Plan is designed for you to begin receiving your benefit at age 60 or later.
However, you may receive a reduced benefit, beginning at age 55, if you have
participated in the Plan for at least five years. Benefit commencement is
subject to compliance with non-competition and non-solicitation agreements. (See
"Timing of Benefit Payments," beginning on page 6.)

         

Page 1

 

 

 

*

 

Instead of receiving monthly payments for 15 years, you may choose to receive
monthly payments for 10 years or a lump sum. If you make either choice, your
benefit will be discounted to reflect the accelerated payout. (See "Form of
Benefit," beginning on page 7.)

     

*

 

The Plan is not funded, and your benefits under the Plan are not protected by a
trust. Interpublic's promise to pay your benefit under the Plan is an unsecured
debt of Interpublic. (See "Nature of Your Plan Benefit and Plan Assets,"
beginning on page 11.)

     

*

 

Your benefits under the Plan are in addition to, and independent of, any
benefits to which you may be entitled under other benefit plans sponsored by
Interpublic.

                 

ELIGIBILITY

   

The Plan is designed to benefit the most senior U.S.-based management of
Interpublic and its subsidiaries. You are eligible to participate in the Plan
only if your participation is approved by the Compensation Committee.

 

If you are eligible to participate in the Plan, you can become a participant by
signing a Participation Agreement. If you return your signed Participation
Agreement within 30 days after the effective date stated in your Participation
Agreement, your participation in the Plan will be effective on that effective
date. If you do not return your signed Participation Agreement within 30 days
after the effective date stated in your Participation Agreement, your
participation in the Plan will become effective on the first day of the month
beginning after the date on which you return your signed Participation
Agreement. Your participation in the Plan will end when your employment with
Interpublic and its subsidiaries is terminated or you otherwise become
ineligible to participate.

     

YOUR BENEFIT

   

Your benefit under the Plan is expressed as an annual benefit, payable when you
attain age 60, after your employment has terminated. Your Participation
Agreement sets forth the benefit amount. The annual benefit is subject to
forfeiture until it becomes fully vested. The vesting rules are described
beginning on page 3.

 

Unless you elect a different form of payment (as described under "Form of
Benefit," beginning on page 7), you will receive monthly payments, equal to 1/12
of the vested portion of your annual benefit, for 15 years.

 

Page 2



 

BENEFIT INCREASES

   

The amount of your benefit may be increased from time to time. Any increase in
your benefit will be set forth in an amendment to your Participation Agreement.

   

Any increase in your benefit will be prospective, and will be subject to special
vesting rules (described under "Vesting" below). Your annual benefit under the
Plan (assuming it becomes vested) will be the sum of:

 

*

 

The benefit stated in your initial Participation Agreement; and

     

*

 

Each subsequent increase.

   

Please note that each benefit increase vests separately. For more information,
see "Vesting" below.

   

REHIRE

   

If you leave Interpublic and its subsidiaries, and later return to a senior
management position that is approved for participation in the Plan, you will be
treated as a new hire. You will not receive credit for your prior participation
in the Plan.

   

VESTING

 

GENERAL RULE

   

Any portion of your benefit that is not vested will be forfeited upon
termination of your employment with Interpublic and its subsidiaries. Your
benefit will begin to vest after you participate in the Plan for three years,
and will become fully vested after you have participated in the Plan for ten
years. Benefits under the Plan will vest according to the following schedule:

     

Years of Participation
in the Plan

Portion of Benefit
that is Vested

 



Fewer than 3

0 percent





At least 3, but fewer than 4

30 percent





At least 4, but fewer than 5

40 percent





At least 5, but fewer than 6

50 percent



             

Page 3

 

 

 

Years of Participation
in the Plan

Portion of Benefit
that is Vested

 



At least 6, but fewer than 7

60 percent





At least 7, but fewer than 8

70 percent





At least 8, but fewer than 9

80 percent





At least 9, but fewer than 10

90 percent





10 or more

100 percent





If you had an Executive Special Benefit Agreement ("ESBA"), up to three years of
participation in your ESBA will count as years of participation in the Plan.

   

VESTING OF BENEFIT INCREASES

   

If your benefit is increased (as described on page 3), the change in your
benefit (the increase) will vest over seven years following the effective date
of the increase. Each increase in your benefit will vest according to the
following schedule:

   

Years of Participation
After Increase

Vested Portion of Increase

 



At least 1, but fewer than 2

10 percent





At least 2, but fewer than 3

20 percent





At least 3, but fewer than 4

30 percent





At least 4, but fewer than 5

40 percent





At least 5, but fewer than 6

50 percent





At least 6, but fewer than 7

75 percent





7 or more

100 percent



 

Please note that vesting of each increase in your benefit begins after the
increase becomes effective. Accordingly, participation in an ESBA and prior
participation in the Plan do not count toward the vesting of any benefit
increase.

 

Page 4

 

 

EXAMPLE.

Suppose you sign a Participation Agreement, specifying a benefit of $275,000.
After three years of participation, you sign an amendment to your Participation
Agreement, increasing your benefit by $20,000 (to $295,000). Two years later,
you sign a new amendment to your Participation Agreement, increasing your
benefit by $5,000 (to $300,000). Four years later, you terminate employment with
Interpublic and its subsidiaries. Your vested benefit (payable for 15 years,
beginning at age 60, after your non-competition and non-solicitation agreements
expire) would be $264,500 per year, calculated as follows:

*   Because you would have participated in the Plan for 9 years, your benefit
under your original Participation Agreement would be 90 percent vested. The
vested benefit would be $247,500:

                    90% of $275,000 = $247,500

*   Because you would have participated in the Plan for 6 years after the
effective date of your first increase, the first increase would be 75 percent
vested. The vested benefit would be $15,000:

                    75% of $20,000 = $15,000

*   Because you would have participated in the Plan for 4 years after the
effective date of your second increase, the second increase would be 40 percent
vested. The vested benefit would be $2,000:

                    40% of $5,000 = $2,000

*   Your total vested benefit would be the sum of the three vested benefits
above, or $264,500 per year.

If you elect to receive your benefit in a different form, the amount of your
vested benefit will be adjusted accordingly. (See "Form of Benefit," beginning
on page 7.)




FORFEITURE

   

When your employment with Interpublic and its subsidiaries is terminated for any
reason, any portion of your benefit that is not vested will be forfeited
immediately. An unvested benefit accrued prior to your termination will not be
reinstated, even if you are rehired. In addition, your vested benefit is subject
to forfeiture if you breach the non-competition agreement or non-solicitation
agreement described below.

 

Page 5



 

PAYMENT FROM THE PLAN

   

TIMING OF BENEFIT PAYMENTS

   

Benefits under the Plan are not paid until after termination of your employment
with Interpublic and its subsidiaries. The Plan is designed for your full vested
benefit to become payable after age 60. However, you may receive a reduced
benefit beginning as early as age 55, if you have participated in the Plan for
at least five years.

   

Regardless of your age, you may not begin receiving your vested benefit under
the Plan until your non-competition and non-solicitation agreements (as
described in your Participation Agreement) have expired. Breach of your
non-competition agreement or non-solicitation agreement will result in the
forfeiture of your vested benefit.

   

Commencement At Age 60 or Later

   

After termination of your employment with Interpublic and its subsidiaries, and
your non-competition and non-solicitation agreements have expired, you may
receive 100% of your vested benefit if you have attained age 60. This rule
applies without regard to your age or years of participation when you terminated
employment.

   

Commencement Before Age 60

   

Although payment of your vested benefit under the Plan is designed to commence
at age 60, you may elect to begin receiving your vested benefit as early as age
55, following termination of your employment, if you have participated in the
Plan for at least five years. (Remember, however, payment may not begin until
your non-competition and non-solicitation agreements have expired.) If you begin
to receive your vested benefit before age 60, your vested benefit will be
reduced by 5/12 percent for each full calendar month by which your benefit
commencement date precedes your 60th birthday.

 

If you participate in the Plan for less than five years, you may not begin
receiving your benefit before age 60.

 

Page 6

 

 

EXAMPLE

. Suppose you terminate employment with Interpublic and its subsidiaries on your
53rd birthday, after having participated in the Plan for 7 years. Suppose your
vested annual benefit is $175,000 (i.e., the annual benefit set forth in your
Participation Agreement is $250,000).

Because you would have participated in the Plan for at least 5 years, you could
begin receiving your benefit under the Plan at age 55. When your non-competition
and non-solicitation agreements expire, if you elect to begin receiving your
benefit on the first day of the month after your 55th birthday, you would
receive a benefit of $10,937.50 per month, for 15 years:

*   You would be commencing your benefit 5 years (60 months) before your 60th
birthday. Accordingly, your vested benefit would be reduced by 25% (5% per year
times 5 years).

          Amount of Reduction:                      25% of
$175,000      =         $43,750
          Annual Benefit After Reduction:       $175,000 -
$43,750    =         $131,250
          Monthly Benefit After
Reduction:     $131,250/12              =         $10,937.50

If you elect to receive your benefit in a different form, the amount of your
vested benefit will be adjusted accordingly. (See "Form of Benefit" below.)




FORM OF BENEFIT

   

Your benefit under the Plan is designed to be paid in monthly installments over
15 years. However, you may elect to receive your benefit in monthly installments
over 10 years or in a lump sum.

   

If you elect to receive your benefit over 10 years (instead of 15) or in a lump
sum, the amount of your benefit will be discounted (because of the accelerated
payout), using an interest rate set by Interpublic's Management Human Resources
Committee (the "MHRC").

   

Please note that, while your benefit is in pay status, it will remain unfunded,
as described under "Nature of Your Plan Benefit and Plan Assets," beginning on
page 11.

   

COMMENCING YOUR BENEFIT AND MAKING AN ELECTION

 

You may elect when you would like to begin receiving your vested Plan benefit at
any time, as long as your completed election form is delivered to Interpublic's
Human Resources Department

 

Page 7

 

 

at least 12 months before payment of your Plan benefit is scheduled to begin.

You may request benefit application forms from Interpublic's Human Resources
Department.    

Your benefit application will include an option to change your election
regarding the form in which your benefit is paid. (Your Participation Agreement
also includes a payment form election.) If you do not specify a different form
of payment at least 12 months before payments are scheduled to begin, your
benefit will be paid in monthly installments over 15 years.

   

If you do not make a proper election to begin receiving your benefit, payments
will begin automatically as of the first day of the month coincident with or
next following the date as of which you have reached age 60, terminated
employment with Interpublic and its subsidiaries, and completed your obligations
under your non-competition and non-solicitation agreements.

     

DISABILITY

   

If you become unable to continue working in your current position due to
disability (as determined under the IPG Long Term Disability Plan), you will
continue to participate in the Plan until you terminate employment with
Interpublic and its subsidiaries. The rules described under "Timing of Benefit
Payments" (beginning on page 6) will apply.



EXAMPLE.

Suppose your Participation Agreement specifies a benefit of $250,000 per year,
and you become disabled at age 53, after participating in the Plan for five
years.

*   Upon the onset of your disability, your benefit would be 50% vested (i.e.,
worth $125,000 per year, for 15 years, beginning at age 60).

*   If you remain a disabled employee of Interpublic for at least 5 years after
the onset of your disability, you will become entitled to a vested benefit
(payable for 15 years) of $250,000 per year, beginning at age 60.

*   With at least five years of participation in the Plan, you could elect to
begin receiving the vested portion of your benefit as early as age 55 (provided
your non-competition and non-solicitation agreements have expired). Your vested
benefit would be reduced for commencement before age 60 (as described under
"Timing of Benefit Payments," beginning on page 6).

If you elect to receive your benefit in a different form, the amount of your
vested benefit will be adjusted accordingly. (See "Form of Benefit," beginning
on page 7.)

 

Page 8



 

DEATH BENEFITS

   

If you die before your vested benefit is paid in full, a beneficiary (or
beneficiaries) selected by you will be entitled to receive the remainder (if
any) of your vested benefit.

   

FORM OF PAYMENT OF DEATH BENEFITS

   

The form in which the death benefit will be paid is determined as follows:

 

*

 

If you elect to receive your benefit in installments (over 10 or 15 years), and
you die while your benefit is in pay status, your beneficiary (or beneficiaries)
will continue receiving monthly payments, until the balance of your vested
benefit is paid.

     

*

 

If you die before you receive your first benefit payment (whether a lump sum or
an installment), your beneficiary (or beneficiaries) will receive the death
benefit in a lump sum, determined using an interest rate set by the MHRC.



 

Please note that if the death benefit is paid in installments, it will remain
unfunded, as described under "Nature of Your Plan Benefit and Plan Assets,"
beginning on page 11.

   

DESIGNATING YOUR BENEFICIARY

   

You may designate one or more primary beneficiaries to receive the balance of
your vested benefit after your death. You may also designate one or more
contingent beneficiaries, who would receive any remaining payments if your
primary beneficiaries die before all payments have been made. You may change
your beneficiaries at any time before your death by filing a new beneficiary
designation form with Interpublic's Human Resources Department.

   

If you are married on the date of your death, your beneficiary will be your
spouse, unless you specify a different beneficiary. You may not designate a
beneficiary other than your spouse, however, without your spouse's written
consent.

   

In the absence of an effective beneficiary designation (or if none of your
primary or contingent beneficiaries are living), the remainder of the vested
portion of your benefit (if any) will be distributed, in the form described
under "Form of Payment of Death Benefits" above, to the first of the following
to survive you ---

 

*

 

your spouse;

         

Page 9

 

 

*

 

your children (to be divided equally);

     

*

 

your parents;

     

*

 

your brothers and sisters (to be divided equally); or

     

*

 

the executors or administrators of your will.

 

The form for making your initial beneficiary designation is attached to your
Participation Agreement. You may obtain new beneficiary designation forms from
Interpublic's Human Resources Department.

   

MISCELLANEOUS MATTERS

 

PLAN ADMINISTRATION

   

The Plan's administrator is the MHRC. The Plan's administrator has complete and
exclusive discretionary authority and responsibility to administer and interpret
the Plan's governing documents (including the authority to resolve ambiguities
and inconsistencies in the Plan's language, and to correct any inadvertent
omissions). All decisions of the Plan's administrator are final and controlling
for purposes of the Plan.

 

The MHRC has authority to delegate any of its duties and responsibilities under
the Plan as it deems appropriate. In addition, the MHRC may employ one or more
persons to render advice with regard to any of its administration
responsibilities.

   

PARTICIPATION AGREEMENT, AMENDMENT, AND TERMINATION

   

Your Participation Agreement sets forth specific terms relating to your benefit
under SERIP. Your Participation Agreement, including any amendment thereto, is
valid only if it is executed on behalf of Interpublic, by Interpublic's
Executive Vice President, Chief Human Resources Officer.

   

Although Interpublic intends to operate the Plan indefinitely, Interpublic
reserves the right to amend or terminate the Plan at any time, and from time to
time, either retroactively or prospectively, without your consent. However,
unless necessitated by a change in applicable law, no amendment or termination
will reduce the amount of your vested benefit as of the date of the amendment or
termination.

 

Any amendment or termination of the Plan may be adopted by resolution of the
Compensation Committee. In addition, the MHRC may make any amendment required to
comply with federal

   

Page 10

 

 

or state law, or that is desirable to improve the administration of the Plan, if
the amendment does not materially affect the substance of the Plan or the level
of benefits provided.

     

COORDINATION WITH OTHER BENEFITS

   

Your benefit under the Plan is designed to be in addition to benefits you earn
under other benefit plans sponsored by Interpublic. Except as provided in
another plan, your right to a benefit under the Plan will not affect any benefit
accrued under the other plan.

     

NATURE OF YOUR PLAN BENEFIT AND PLAN ASSETS

   

Your benefit under the Plan is paid from Interpublic's general assets. Although
the MHRC tracks the accrual of your benefit carefully, corresponding funds are
not required to be set aside to pay your benefit. The Plan is an unfunded plan
and does not have assets that are protected by a trust.

   

Your benefit under the Plan is protected solely by Interpublic's
credit-worthiness, and not by any secured interest in Interpublic's assets or a
trust fund. Benefits under the Plan are not insured by the Pension Benefit
Guaranty Corporation.

   

ASSIGNMENT AND ALIENATION

   

In general, your rights to a benefit under the Plan (and the corresponding
rights of your beneficiaries) may not be assigned, transferred, alienated,
encumbered, or otherwise subject to lien. However, the Plan will comply with
domestic relations orders that are determined to be "qualified domestic
relations orders" under ERISA.

   

WITHHOLDING AND OTHER TAX CONSEQUENCES

   

Interpublic has full authority to deduct from amounts paid under the Plan any
taxes that it determines are required to be withheld by any government or
government agency. You (or your beneficiaries) are responsible for satisfying
any remaining tax obligations, to the extent that amounts withheld (if any) are
insufficient.

 

Page 11



 

MAILING ADDRESS

   

After you terminate employment with Interpublic and its subsidiaries, you will
receive periodic correspondence related to your benefit under the Plan. It is
your responsibility to notify Interpublic's Human Resources Department of any
changes in your mailing address or in the mailing address of any of your
beneficiaries (or contingent beneficiaries). Failure to update your address
could delay delivery of your benefit.

   

OVERPAYMENTS

   

If an overpayment of benefits is made under the Plan, the amount of the
overpayment may be set off against future payments under the Plan until the
overpayment has been recovered. If no future payments are scheduled, you will be
required to return the overpaid amount, and Interpublic may pursue any legal
avenue to effectuate recovery.

   

INCAPACITY AND MINOR STATUS

   

If any individual entitled to a payment from the Plan is a minor, or is
physically or mentally unable to care for his or her affairs, and another person
or institution is maintaining custody over the individual entitled to receive
the payment, payments from the Plan may be made, for the benefit of the
individual entitled to payment, to the custodial person or institution, as
applicable. If a court has appointed a guardian or representative of the
individual entitled to payment, payment will be made to the guardian or
representative. This payment will discharge the Plan's liability, as if the
payment were made to the individual entitled to payment.

   

CONTINUED EMPLOYMENT

   

Nothing in the Plan confers on you the right to continue in the employment or
service of Interpublic or its subsidiaries, or to receive annual compensation in
any particular amount. Conversely, nothing in the Plan confers on Interpublic
the right to require you to remain in its employ.

   

LIABILITY LIMITED

   

Except as and to the extent otherwise provided by applicable law, no liability
will attach to or be incurred by the shareholders, directors, officers, or
employees of Interpublic and its subsidiaries under or by reason of any of the
terms and conditions contained in the Plan.

 

Page 12



 

TITLES AND HEADINGS NOT TO CONTROL

   

The titles and headings of sections of the Plan are for convenience of reference
only. In the event of any conflict, the text of the Plan, rather than the titles
or headings, will control.

   

SEVERABILITY

   

If any provision of the Plan is held illegal or invalid for any reason, other
provisions will be unaffected. The Plan will be construed as if any illegal or
invalid provision was never inserted.

   

VARIATIONS IN PLAN TERMS

   

Your individual Participation Agreement may contain provisions that conflict
with or are otherwise inconsistent with the terms set forth in this plan
document. In such cases, the terms of your Participation Agreement will control.

   

COMPLETE STATEMENT OF THE PLAN

   

This pamphlet and your Participation Agreement are a complete statement of your
rights under the Plan. Any question regarding your rights under the Plan must be
resolved by applying the terms of the Plan document and your Participation
Agreement. External evidence of intent or meaning will not be relevant.

   

CLAIMS AND APPEALS

   

The Plan has specific procedures for making a claim for additional benefits.
This claim and appeal process must be exhausted before you can file a lawsuit in
court. The claim and appeal process has two levels: the initial claim and review
on appeal. They operate as follows:

   

INITIAL CLAIMS

   

1.

 

Any benefit claim must be in writing and should be mailed to the MHRC, at the
following address:

         

Page 13

 

 

   

IPG Management Human Resources Committee
1271 Avenue of the Americas, 44th Floor
New York, NY 10020
Attn: Executive Vice President, Chief Human Resources Officer

     

2.

 

The MHRC will generally review and decide each claim within 90 days after your
claim was received. (If additional time is needed, the MHRC will notify you, and
the determination period may be extended an additional 90 days.)

         

If additional information is needed, the determination period will be tolled
from the date the request for additional information is sent until the date you
respond.

     

3.

 

If your claim is wholly or partially denied, the MHRC will render a written
decision. The decision will include:

         

*

 

the specific reason or reasons for denial of your claim;

             

*

 

references to the specific Plan provisions upon which the denial is based;

             

*

 

a description of any additional material or information necessary to perfect
your claim, and an explanation of why such material or information is necessary;

             

*

 

an explanation of the appeal procedures and the applicable time limits; and

             

*

 

a statement of your right to bring a civil action under section 502(a) of ERISA,
if your claim is denied upon review.



   

4.

 

If your claim is not resolved within 90 days after it is received by the MHRC
(or 180 days in case of an extension), you may consider it denied.

   

APPEALS

   

1.

 

Within 60 days after you receive a written notice of denial of your claim (or
after your claim is deemed to be denied), you may file a written request with
the MHRC, at the address shown on page 14, for a full and fair review of its
initial decision (an "appeal").

     

2.

 

In connection with a request for review, you may:

         

*

 

submit written comments, documents, records and other information relating to
your claim; and

             

*

 

receive, upon request and free of charge, reasonable access to, and copies of,
all documents, records and other information relevant --- as determined by the
MHRC, in its sole discretion --- to your claim.

         

Page 14

 

 

3.

 

The review on appeal will take into account all comments, documents, records and
other information that you submit, without regard to whether the information was
considered in the initial benefit determination. The MHRC will generally decide
your appeal within 60 days after your request for review is received. (If
additional time is needed, the MHRC will notify you, and the review period may
be extended an additional 60 days.)

         

If additional information is needed, the review period will be tolled from the
date the request for additional information is sent until the date you respond.

     

4.

 

If your appeal is wholly or partially denied, the MHRC will render a written
decision. The decision will include:

         

*

 

the specific reason or reasons for the decision;

             

*

 

references to the specific Plan provisions upon which the decision is based;

             

*

 

an explanation of your right to receive, upon request and free of charge,
reasonable access to, and copies of, all documents, records, and other
information relevant ---as determined by the MHRC, in its sole discretion --- to
your claim for benefits; and

             

*

 

a statement of your right to bring a civil action under section 502(a) of ERISA.

     

5.

 

If your appeal is not resolved within 60 days after it is received by the MHRC
(or 120 days in case of an extension), you may consider it denied.

   

OTHER RULES AND RIGHTS REGARDING CLAIMS AND APPEALS

 

*

 

You may authorize a representative to pursue any claim or appeal on your behalf.
The MHRC may establish reasonable procedures for verifying that any
representative has in fact been authorized to act on your behalf.

     

*

 

Any interpretations related to facts or provisions of the Plan will be made by
the MHRC, in its complete and exclusive discretion, and will be binding and
conclusive. The MHRC will develop administrative processes and safeguards as it
deems necessary to ensure that all decisions are made in accordance with the
Plan's governing documents, and that the relevant provisions are applied
consistently.

     

*

 

The Plan will be interpreted and enforced pursuant to the provisions of ERISA.
To the extent that state-law issues arise, New York law (exclusive of choice of
law provisions) will govern.

         

Page 15

 

Exhibit 10(iii)(A)(2)


[Insert Interpublic Logo]

 

 

 

 

 

 

 

 

 

 

 

 

 

=====================================================================

THE INTERPUBLIC CAPITAL ACCUMULATION PLAN

=====================================================================


 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Effective August 1, 2003






 

Table of Contents

     

INTRODUCTION AND PLAN
HIGHLIGHTS......................................................................

1

ELIGIBILITY.............................................................................................................................

2

YOUR
BENEFIT........................................................................................................................

2

   

Benefit
Increases........................................................................................................................

3

VESTING.....................................................................................................................................

3

   General
Rule...............................................................................................................................

3

   Forfeiture....................................................................................................................................

3

Payments from the
Plan..............................................................................................

3

   

Timing of
Distributions..............................................................................................................

3

   

Form of
Payment........................................................................................................................

3

   

Commencing Distribution and Making an
Election...................................................................

4

Disability...............................................................................................................................

5

Death
Benefits....................................................................................................................

5

   

Designating Your
Beneficiary....................................................................................................

5

Miscellaneous
Matters...............................................................................................

6

   

Plan
Administration...................................................................................................................

6

   

Participation Agreement, Amendment, and
Termination..........................................................

6

   

Coordination with Other
Benefits..............................................................................................

7

   

Nature of Your Account Balance and Plan
Assets.....................................................................

7

   

Assignment and
Alienation........................................................................................................

7

   

Withholding and Other Tax
Consequences................................................................................

7

   

Mailing
Address.........................................................................................................................

7

   

Overpayments............................................................................................................................

8

   

Incapacity and Minor
Status.......................................................................................................

8

   

Continued
Employment.............................................................................................................

8

   

Liability
Limited........................................................................................................................

8

   

Titles and Headings Not to
Control...........................................................................................

8

   

Severability................................................................................................................................

8

   

Variations in Plan
Terms............................................................................................................

9

   

Complete Statement of the
Plan.................................................................................................

9

Claims and
Appeals..........................................................................................................

9

   

Initial
Claims..............................................................................................................................

9

   

Appeals.......................................................................................................................................

10

   

Other Rules and Rights Regarding Claims and
Appeals...........................................................

11




 

Introduction and Plan Highlights

 

This pamphlet sets forth the basic terms of The Interpublic Capital Accumulation
Plan (the "Plan"), effective August 1, 2003. The Plan is sponsored by The
Interpublic Group of Companies, Inc. ("Interpublic"). Your rights and
responsibilities under the Plan are also governed by your "Participation
Agreement" with Interpublic, into which this pamphlet is incorporated by
reference.

 

The Plan is unfunded and is designed primarily to provide deferred compensation
for a select group of senior management employees of Interpublic and its
subsidiaries. The Plan is excepted from most of the requirements of the Employee
Retirement Income Security Act of 1974, as amended ("ERISA").

 

The benefits provided under the Plan are offered to secure your goodwill,
loyalty, and achievement, as well as to attract and retain other executives of
outstanding competence. The Plan does not, however, confer the right to continue
in the employ of Interpublic or its subsidiaries, or to receive annual
compensation of any particular amount.

 

Key features of the Plan include the following:

 

*

 

Eligibility to participate in the Plan must be approved by Interpublic's
Management Human Resources Committee (the "MHRC"). (See "Eligibility," beginning
on page 2.)

     

*

 

Your benefit under the Plan is expressed as an account balance. Each year, your
account will earn a dollar credit, the amount of which is set forth in your
Participation Agreement. This annual dollar credit will be posted on December
31. In addition, your account will be credited with interest each year, at a
rate set by Interpublic's Management Human Resources Committee (the "MHRC").
(See "Your Benefit," beginning on page 2.)

     

*

 

Your account balance under the Plan is forfeitable until it becomes vested. Your
account vests after three years of participation in the Plan. (See "Vesting,"
beginning on page 3.)

     

*

 

You can begin receiving a distribution of your vested account balance after your
employment has terminated and the non-competition and non-solicitation
agreements described in your Participation Agreement have expired. (See "Timing
of Distributions," beginning on page 3.)

     

*

 

You can receive your vested account balance in a lump sum. Or, if your
employment terminates after age 55, and have participated in the Plan for at
least 5 years, you can receive your vested account balance in monthly
installments over 10 or 15 years. (See "Form of Payment," beginning on page 3.)

     

*

 

The Plan is not funded, and your benefits under the Plan are not protected by a
trust. Interpublic's promise to pay your benefit under the Plan is an unsecured
debt of Interpublic. (See "Nature of Your Account Balance and Plan Assets,"
beginning on page 7.)

         

Page 1



 

*

 

Your benefits under the Plan are in addition to, and independent of, any
benefits to which you may be entitled under other benefit plans sponsored by
Interpublic.

   

Eligibility

 

The Plan is designed to benefit key executives of Interpublic and its
subsidiaries. You are eligible to participate in the Plan only if your
participation is approved by the MHRC.

 

If you are eligible to participate in the Plan, you can become a participant by
signing a Participation Agreement. If you return your signed Participation
Agreement within 30 days after the effective date stated in your Participation
Agreement, your participation in the Plan will be effective on that effective
date. If you do not return your signed Participation Agreement within 30 days
after the effective date stated in your Participation Agreement, your
participation in the Plan will become effective on the first day of the month
beginning after the date on which you return your signed Participation
Agreement. Your participation in the Plan will end when your employment with
Interpublic and its subsidiaries terminates or you otherwise become ineligible
to participate.

   

Your Benefit

 

Your benefit under the Plan is expressed as an account balance. On December 31
of each year, your account will accrue the annual dollar credit set forth in
your Participation Agreement. In order to accrue a dollar credit, you must be a
participant in the Plan on the date when the credit is posted.

 

Your account will also be credited with interest on December 31 of each year, at
a rate set annually by the MHRC. (Interest is earned on your account balance,
exclusive of any dollar credit first posted on the date interest is credited.)
Interest will continue to be credited annually even after you stop working,
until your vested account balance is paid in full.




EXAMPLE.

Suppose you sign a Participation Agreement specifying an annual dollar credit of
$25,000, effective July 1, 2004. Suppose the annual interest rate is 4.75%.

*   On December 31, 2004, your account would be credited with $25,000. Your
account balance as of January 1, 2005 would be $25,000.

*   On December 31, 2005, your account would be credited with $1,187.50 (4.75%
of $25,000) in interest and a dollar credit of $25,000. Your account balance as
of January 1, 2006 would be $51,187.50 ($25,000 + $1,187.50 + $25,000).

*   Your account will continue to be credited with annual dollar credits and
interest on December 31 of each year until you terminate employment. After you
terminate employment, your account will be credited with interest each year on
December 31 until your vested account balance is paid in full.

Page 2

 

 

Benefit Increases

 

The amount of your annual dollar credit under the Plan may be increased from
time to time. Any increase in the amount of your annual dollar credit will be
set forth in an amendment to your Participation Agreement.

     

Vesting

   

General Rule

 

Your account balance will become fully vested after you have participated in the
Plan for three years. Participation in any predecessor plan, including an
Executive Special Benefit Agreement (an "ESBA"), will not count toward the three
years of participation required for vesting.

   

Forfeiture

 

If your employment with Interpublic and its subsidiaries is terminated for any
reason before your account balance is vested, your unvested balance will be
forfeited immediately. An unvested account balance accrued prior to your
termination will not be reinstated, even if you are later rehired. Your years of
participation prior to termination also will not be reinstated upon rehire. In
addition, the interest portion of your vested account balance is subject to
forfeiture if you breach the non-competition agreement or non-solicitation
agreement described below.

     

Payments from the Plan

 

Timing of Distributions

 

You can receive a distribution of your vested account balance after your
employment with Interpublic and its subsidiaries is terminated, and your
non-competition and non-solicitation agreements (as described in your
Participation Agreement) have expired. Breach of your non-competition agreement
or non-solicitation agreement will result in the forfeiture of all of the
interest credited to your account.

 

Form of Payment

 

The standard form of payment under the Plan is a lump sum. However, if your
employment terminates after age 55, and you have completed at least five years
of participation in the Plan (including up to three years in an ESBA), you can
elect to receive your vested benefit in monthly installments, over 10 or 15
years.

 

Page 3

 

 

If you elect to receive your benefit in installments, the amount to be paid each
year will be determined by dividing your vested account balance (determined as
of the date when payments begin and, in succeeding years, as of the anniversary
of that date) by the remaining number of years for which installments will be
paid. Your monthly installment will be 1/12 of the amount to be paid for the
particular year.

 

As installments are being paid, the unpaid portion of your vested account will
continue to earn interest on December 31 of each year, at a rate set annually by
the MHRC. Please note, however, that if you elect to receive your vested account
balance in installments, the unpaid portion will remain unfunded, as described
under "Nature of Your Account Balance and Plan Assets," beginning on page 7.




EXAMPLE.

Suppose your vested account balance is $500,000, and you elect to receive your
distribution in installments over 10 years. Suppose the annual interest rate is
5%.

*   In year one, you would receive $50,000, in monthly payments of $4,166.67
each.

          Annual Amount         =        $500,000/10   =        $50,000
          Monthly Amount       =        $50,000/12     =        $4,166.67

At the end of year one, your account remaining account balance would be
$450,000. Your account would be credited with $22,500 in interest.

                    $500,000 -
$50,000                                   =       $450,000
                    5% of
$450,000                                        =       $22,500
                    New Balance  =      $450,000 + $22,500     =        $472,500

*   In year two, when 9 years of payments remain, you would receive $52,500, in
monthly payments of $4,375.00 each.

          Annual Amount         =        $472,500/9     =          $52,500
          Monthly Amount       =         $52,500/12    =          $4,375.00

*   Payments would continue, and interest would continue to accrue, according to
the process described above, until your vested account balance is paid in full.
(Your final installment payment would include interest accrued during the last
year.)



Commencing Distribution and Making an Election

 

You may elect when you would like to begin receiving your vested account balance
at any time, as long as your completed election form is delivered to
Interpublic's Human Resources Department at least 12 months before distribution
of your vested account balance is scheduled to begin. You may request benefit
application forms from Interpublic's Human Resources Department.

 

Your benefit application will include an option to change your election
regarding the form in which your benefit is paid. (Your Participation Agreement
also includes a payment form election.) Any election (or change to an election)
made less than 12 months before payments are scheduled to begin will be invalid.

 

Page 4

 

 

If you do not make a valid election regarding your benefit commencement date or
your form of payment, you will receive a lump sum, equal to your vested account
balance, payable on the first day of the month coincident with or next following
the date as of which you have terminated employment with Interpublic and its
subsidiaries and your non-competition and non-solicitation agreements have
expired.

   

Disability

 

If you become unable to continue working in your current position due to
disability (as determined under the IPG Long Term Disability Plan), you will
continue to participate in the Plan (earning dollar credits and interest like
any other participant) until termination of your employment with Interpublic and
its subsidiaries. The rules described under "Timing of Distributions" (beginning
on page 3) will apply.

   

Death Benefits

 

If you die before your vested account balance is paid in full, a beneficiary (or
beneficiaries) selected by you will be entitled to receive your remaining vested
account balance. Unless you elected to receive your benefit in installments,
your beneficiary (or beneficiaries) will receive the remaining vested balance in
a lump sum. If you elected to receive your vested account balance in
installments, your beneficiary (or beneficiaries) will continue receiving
installment payments until the full vested balance is paid.

 

Please note that if the death benefit is paid in installments, it will remain
unfunded, as described under "Nature of Your Account Balance and Plan Assets,"
beginning on page 7.

   

Designating Your Beneficiary

 

You may designate one or more primary beneficiaries to receive your vested
account balance after your death. You may also designate one or more contingent
beneficiaries, who would receive any remaining vested balance if your primary
beneficiaries die before payments are completed. You may change your
beneficiaries at any time before your death by filing a new beneficiary
designation form with Interpublic's Human Resources Department.

 

If you are married on the date of your death, your beneficiary will be your
spouse, unless you specify a different beneficiary. You may not designate a
beneficiary other than your spouse, however, without your spouse's written
consent.

 

In the absence of an effective beneficiary designation (or if none of your
primary or contingent beneficiaries are living), your vested account balance (if
any) will be distributed, in the form described under "Death Benefits" above, to
the first of the following to survive you ---

 

Page 5

 

 

   *   your spouse;

 

   *   your children (to be divided equally);

 

   *   your parents;

 

   *   your brothers and sisters (to be divided equally); or

 

   *   the executors or administrators of your will.

 

The form for making your initial beneficiary designation is attached to your
Participation Agreement. You may obtain new beneficiary designation forms from
Interpublic's Human Resources Department.

     

Miscellaneous Matters

 

Plan Administration

 

The Plan's administrator is the MHRC. The Plan's administrator has complete and
exclusive discretionary authority and responsibility to administer and interpret
the Plan's governing documents (including the authority to resolve ambiguities
and inconsistencies in the Plan's language, and to correct any inadvertent
omissions). All decisions of the Plan's administrator are final and controlling
for purposes of the Plan.

 

The MHRC has authority to delegate any of its duties and responsibilities under
the Plan as it deems appropriate. In addition, the MHRC may employ one or more
persons to render advice with regard to any of its administration
responsibilities.

 

Participation Agreement, Amendment, and Termination

 

Your Participation Agreement sets forth specific terms relating to your benefit
under CAP. Your Participation Agreement, including any amendment thereto, is
valid only if it is executed on behalf of Interpublic, by Interpublic's
Executive Vice President, Chief Human Resources Officer.

 

Although Interpublic intends to operate the Plan indefinitely, Interpublic
reserves the right to amend or terminate the Plan at any time, and from time to
time, either retroactively or prospectively, without your consent. However,
unless necessitated by a change in applicable law, no amendment or termination
will reduce your vested account balance as of the date of the amendment or
termination.

 

Any amendment or termination of the Plan may be adopted by resolution of the
Compensation Committee. In addition, the MHRC may make any amendment required to
comply with federal or state law, or that is desirable to improve the
administration of the Plan, if the amendment does not materially affect the
substance of the Plan or the level of benefits provided.

 

Page 6



 

Coordination with Other Benefits

 

Your benefit under the Plan is designed to be in addition to benefits you earn
under other benefit plans sponsored by Interpublic. Except as provided in
another plan, your right to a benefit under the Plan will not affect any benefit
accrued under the other plan.

     

Nature of Your Account Balance and Plan Assets

 

Your account balance is paid from Interpublic's general assets. Although the
MHRC tracks the growth of your account balance carefully, corresponding funds
are not required to be set aside to pay your benefit. The Plan is an unfunded
plan and does not have assets that are protected by a trust.

 

Your vested account balance is protected solely by Interpublic's
credit-worthiness, and not by any secured interest in Interpublic's assets or a
trust fund. Benefits under the Plan are not insured by the Pension Benefit
Guaranty Corporation.

     

Assignment and Alienation

 

In general, your rights to a benefit under the Plan (and the corresponding
rights of your beneficiaries) may not be assigned, transferred, alienated,
encumbered, or otherwise subject to lien. However, the Plan will comply with
domestic relations orders that are determined to be "qualified domestic
relations orders" under ERISA.

     

Withholding and Other Tax Consequences

 

Interpublic has full authority to deduct from amounts paid under the Plan any
taxes that it determines are required to be withheld by any government or
government agency. You (or your beneficiaries) are responsible for satisfying
any remaining tax obligations, to the extent that amounts withheld (if any) are
insufficient.

     

Mailing Address

 

After you terminate employment with Interpublic and its subsidiaries, you will
receive periodic correspondence related to your benefit under the Plan. It is
your responsibility to notify Interpublic's Human Resources Department of any
changes in your mailing address or in the mailing address of any of your
beneficiaries (or contingent beneficiaries). Failure to update your address
could delay distribution of your vested account balance.

 

Page 7



 

Overpayments

 

If an overpayment of benefits is made under the Plan, the amount of the
overpayment may be set off against future payments under the Plan until the
overpayment has been recovered. If no future payments are scheduled, you will be
required to return the overpaid amount, and Interpublic may pursue any legal
avenue to effectuate recovery.

   

Incapacity and Minor Status

 

If any individual entitled to a payment from the Plan is a minor, or is
physically or mentally unable to care for his or her affairs, and another person
or institution is maintaining custody over the individual entitled to receive
the payment, payments from the Plan may be made, for the benefit of the
individual entitled to payment, to the custodial person or institution, as
applicable. If a court has appointed a guardian or representative of the
individual entitled to payment, payment will be made to the guardian or
representative. This payment will discharge the Plan's liability, as if the
payment were made to the individual entitled to payment.

   

Continued Employment

 

Nothing in the Plan confers on you the right to continue in the employment or
service of Interpublic or its subsidiaries, or to receive annual compensation in
any particular amount. Conversely, nothing in the Plan confers on Interpublic
the right to require you to remain in its employ.

   

Liability Limited

 

Except as and to the extent otherwise provided by applicable law, no liability
will attach to or be incurred by the shareholders, directors, officers, or
employees of Interpublic and its subsidiaries under or by reason of any of the
terms and conditions contained in the Plan.

   

Titles and Headings Not to Control

 

The titles and headings of sections of the Plan are for convenience of reference
only. In the event of any conflict, the text of the Plan, rather than the titles
or headings, will control.

   

Severability

 

If any provision of the Plan is held illegal or invalid for any reason, other
provisions will be unaffected. The Plan will be construed as if any illegal or
invalid provision was never inserted.

 

Page 8



 

Variations in Plan Terms

 

Your individual Participation Agreement may contain provisions that conflict
with or are otherwise inconsistent with the terms set forth in this plan
document. In such cases, the terms of your Participation Agreement will control.

   

Complete Statement of the Plan

 

This pamphlet and your Participation Agreement are a complete statement of your
rights under the Plan. Any question regarding your rights under the Plan must be
resolved by applying the terms of the Plan document and your Participation
Agreement. External evidence of intent or meaning will not be relevant.

   

Claims and Appeals

 

The Plan has specific procedures for making a claim for additional benefits.
This claim and appeal process must be exhausted before you can file a lawsuit in
court. The claim and appeal process has two levels: the initial claim and review
on appeal. They operate as follows:

   

Initial Claims

   

1.

 

Any benefit claim must be in writing and should be mailed to the MHRC, at the
following address:

     

IPG Management Human Resources Committee
1271 Avenue of the Americas, 44th Floor
New York, NY 10020
Attn: Executive Vice President, Chief Human Resources Officer

 

2.

 

The MHRC will generally review and decide each claim within 90 days after your
claim was received. (If additional time is needed, the MHRC will notify you, and
the determination period may be extended an additional 90 days.)

         

If additional information is needed, the determination period will be tolled
from the date the request for additional information is sent until the date you
respond.

     

3.

 

If your claim is wholly or partially denied, the MHRC will render a written
decision. The decision will include:

           

*

the specific reason or reasons for denial of your claim;

             

Page 9

 

 

   

*

references to the specific Plan provisions upon which the denial is based;

           

*

a description of any additional material or information necessary to perfect
your claim, and an explanation of why such material or information is necessary;

           

*

an explanation of the appeal procedures and the applicable time limits; and

           

*

a statement of your right to bring a civil action under section 502(a) of ERISA,
if your claim is denied upon review.

     

4.

 

If your claim is not resolved within 90 days after it is received by the MHRC
(or 180 days in case of an extension), you may consider it denied.

   

Appeals

 

1.

 

Within 60 days after you receive a written notice of denial of your claim (or
after your claim is deemed to be denied), you may file a written request with
the MHRC, at the address shown on page 9, for a full and fair review of its
initial decision (an "appeal").

     

2.

 

In connection with a request for review, you may:

         

submit written comments, documents, records and other information relating to
your claim; and

         

receive, upon request and free of charge, reasonable access to, and copies of,
all documents, records and other information relevant --- as determined by the
MHRC, in its sole discretion --- to your claim.

     

3.

 

The review on appeal will take into account all comments, documents, records and
other information that you submit, without regard to whether the information was
considered in the initial benefit determination. The MHRC will generally decide
your appeal within 60 days after your request for review is received. (If
additional time is needed, the MHRC will notify you, and the review period may
be extended an additional 60 days.)

         

If additional information is needed, the review period will be tolled from the
date the request for additional information is sent until the date you respond.

     

4.

 

If your appeal is wholly or partially denied, the MHRC will render a written
decision. The decision will include:

         

*

the specific reason or reasons for the decision;

         

*

references to the specific Plan provisions upon which the decision is based;

         

*

an explanation of your right to receive, upon request and free of charge,
reasonable access to, and copies of, all documents, records, and other
information

           

Page 10

 

 

     

relevant --- as determined by the MHRC, in its sole discretion --- to your claim
for benefits; and

           

*

a statement of your right to bring a civil action under section 502(a) of ERISA.

     

5.

 

If your appeal is not resolved within 60 days after it is received by the MHRC
(or 120 days in case of an extension), you may consider it denied.

     

Other Rules and Rights Regarding Claims and Appeals

 

*

 

You may authorize a representative to pursue any claim or appeal on your behalf.
The MHRC may establish reasonable procedures for verifying that any
representative has in fact been authorized to act on your behalf.

     

*

 

Any interpretations related to facts or provisions of the Plan will be made by
the MHRC, in its complete and exclusive discretion, and will be binding and
conclusive. The MHRC will develop administrative processes and safeguards as it
deems necessary to ensure that all decisions are made in accordance with the
Plan's governing documents, and that the relevant provisions are applied
consistently.

     

*

 

The Plan will be interpreted and enforced pursuant to the provisions of ERISA.
To the extent that state-law issues arise, New York law (exclusive of choice of
law provisions) will govern.

         

Page 11






Exhibit 10(iii)(A)(3)


THE INTERPUBLIC OUTSIDE DIRECTORS' STOCK INCENTIVE PLAN


ARTICLE I
INTRODUCTION


              1.1          Name of Plan.  The name of the Plan is the
"Interpublic Outside Directors' Stock Incentive Plan."

              1.2         Purpose of Plan.  The Plan is being established to
attract, retain and compensate for service highly qualified individuals to serve
as members of the Board of Directors of the Corporation, but not current
employees of the Corporation or any of its Subsidiaries, and to enable them to
increase their ownership in the Corporation's Common Stock. The Plan will be
beneficial to the Corporation and its stockholders since it will allow these
directors to have a greater personal financial stake in the Corporation through
the ownership of the Corporation's Common Stock, in addition to strengthening
their common interest with stockholders in increasing the value of the
Corporation's Common Stock longer term.

              1.3         Effective Date.  The effective date of the Plan is
June 1, 1994, or such later date as stockholder approval is obtained.


ARTICLE II
DEFINITIONS


              When used in capitalized form in the Plan, the following terms
shall have the following meanings, unless the context clearly indicates
otherwise:

              Act.  "Act" means the Securities Exchange Act of 1934, as
currently in effect or hereafter amended.

              Committee.  "Committee" means the directors of the Corporation who
are not Outside Directors.

              Common Stock.  "Common Stock" means shares of the Corporation's
$.10 par value common stock.

              Corporation.  "Corporation" means The Interpublic Group of
Companies, Inc.

              Fair Market Value.  "Fair Market Value" means the mean of the high
and low prices at which the Common Stock of the Corporation is traded on the
date in question, as reported on the composite tape for New York Stock Exchange
issues.

              Option.  "Option" means a right to purchase Common Stock under the
Plan.

              Option Period.  "Option Period" means the period beginning on the
third anniversary of the date of grant of an Option and ending on the tenth
anniversary of the date of grant.

              Outside Directors.  "Outside Directors" means members of the Board
of Directors of the Corporation who are not employees of the Corporation or any
of its Subsidiaries.

              Plan.  "Plan" means the Interpublic Outside Directors' Stock
Incentive Plan, as amended from time to time.

              Restricted Shares.  "Restricted Shares" means shares of Common
Stock granted pursuant to Article IX hereof and subject to the restrictions and
other terms and conditions set forth in the Plan.

              Restriction Period.  "Restriction Period" with respect to any
Restricted Shares means the period beginning on the date on which such
Restricted Shares are granted and ending on the third anniversary of the date of
grant.

              Subsidiary.  "Subsidiary" means a subsidiary of the Corporation
that meets the definition of a "subsidiary corporation" in Section 424(f) of the
Internal Revenue Code of 1986, as amended.

              Unrestricted Shares.  "Unrestricted Shares" means shares of Common
Stock granted pursuant to Article VIII hereof and subject to the terms and
conditions set forth in the Plan.


ARTICLE III
ELIGIBILITY


              3.1.        Condition.  An individual who is an Outside Director
on or after June 1, 1994 shall be eligible to participate in the Plan.


ARTICLE IV
SHARES AVAILABLE


              4.1.        Number of Shares Available.  An aggregate of Two
Hundred Thousand (200,000) shares of Common Stock are reserved for issuance
under the Plan pursuant to awards of Options, Unrestricted Shares and Restricted
Shares. Such shares of Common Stock may be authorized but unissued shares,
treasury shares, or shares purchased on the open market.

              4.2.        Adjustments.  The number of shares of Common Stock of
the Corporation reserved for awards of Options, Unrestricted Shares and
Restricted Shares under the Plan, the number of shares comprising awards of
Restricted Shares, and the exercise price and the number of shares issuable
under any outstanding Options, shall be subject to proportionate adjustment by
the Committee to the extent required to prevent dilution or enlargement of the
rights of the grantee in the event of any stock split, stock dividend,
recapitalization, merger, consolidation, reorganization, combination, or
exchange of shares or other similar event. All determinations made by the
Committee with respect to adjustment under this Section 4.2 shall be conclusive
and binding for all purposes of the Plan.

              4.3.        Effect of Stock Splits, etc. on Restricted
Shares.  Any shares of Common Stock of the Corporation received by a grantee as
a stock dividend on Restricted Shares, or as a result of stock splits,
combinations, exchanges of shares, reorganizations, mergers, consolidations, or
other events affecting Restricted Shares, shall have the same status, be subject
to the same restrictions, and bear the same legend as the shares with respect to
which they were issued.


ARTICLE V
GRANTS OF OPTIONS


              5.1.        Options.  The only types of options which may be
granted under the Plan are non-qualified stock options.

              5.2.        Grants.  From time to time at its discretion, the
Corporation may grant to each Outside Director an Option covering that number of
shares of Common Stock determined by the Corporation to be appropriate at the
time of the grant. If such grants are made and if on the scheduled grant date,
the General Counsel of the Corporation determines, in his or her sole
discretion, that the Corporation is in possession of material, undisclosed
information about the Corporation, then such grant of Options to Outside
Directors shall be suspended until the second day after public dissemination of
such information. If Common Stock of the Corporation is not traded on the New
York Stock Exchange on any date a grant would otherwise be made, then the grant
shall be as of the next day thereafter on which Common Stock of the Corporation
is so traded.

              5.3.        Option Price.  The exercise price per share of the
Option shall be the Fair Market Value of the Common Stock on the date of the
grant.


ARTICLE VI
OPTION PERIOD


              6.1.         Duration.  An Option granted under the Plan shall
become exercisable three years after the date of grant and shall expire ten
years after the date of grant, unless it is sooner terminated pursuant to
Section 10.1 of the Plan.


ARTICLE VII
PAYMENT UPON EXERCISE OF OPTIONS


              7.1.        Exercise Price.  The exercise price of an Option shall
be paid in cash in U.S. Dollars on the date of exercise.


Article VIII
UNRESTRICTED SHARES


              8.1.        Grants for 2004 and Thereafter.  Each year, on or
about January 15 commencing with the year 2004, the Corporation shall grant
Eight Hundred (800) shares of Common Stock to each person who is serving as an
Outside Director as of such date. Such shares shall not be subject to forfeiture
and shall be free of any and all restrictions on transfer.

              8.2.        Grants for 2003.  On or about August 1, 2003, the
Corporation shall grant Eight Hundred (800) shares of Common Stock to each
person who is serving as an Outside Director as of such date. Such shares shall
not be subject to forfeiture and shall be free of any and all restrictions on
transfer.

              8.3.        Tax Assistance Payments.  The Committee may, in its
discretion, direct the Corporation to make cash payments to assist the grantee
in satisfying his federal income tax liability with respect to the Unrestricted
Shares. Such payments may be made only to those grantees whose performance the
Committee determines to have been fully satisfactory on the date of grant of the
Unrestricted Shares.


ARTICLE IX
RESTRICTED SHARES


              9.1.        Grants for 2004 and Thereafter.  Each year on or about
January 15 commencing with the year 2004, the Corporation shall grant One
Thousand Six Hundred (1,600) Restricted Shares to each person who is serving as
an Outside Director as of such date.

              9.2.        Grants in 2003.  On or about August 1,2003, the
Corporation shall grant One Thousand Six Hundred (1,600) Restricted Shares to
each person who is serving as an Outside Director as of such date.

              9.3.        Additional Restrictions.  Each Restricted Share
granted under the Plan shall be subject to the following terms and conditions:

                            A.          Rights with Respect to Shares.

                                           A grantee to whom Restricted Shares
have been granted under the Plan shall have absolute ownership of such shares,
including the right to vote the same and to receive dividends thereon, subject,
however, to the terms, conditions, and restrictions described in the Plan. The
grantee's absolute ownership shall become effective only after he or she has
received a certificate or certificates for the number of shares of Common Stock
awarded, or after he or she has received notification that such certificate or
certificates are being held in custody for him or her.

                            B.           Restrictions.

                                          Until the expiration of the
Restriction Period therefor, Restricted Shares shall be subject to the following
conditions:

                                          (i)  Restricted Shares shall not be
sold, assigned, transferred, pledged, hypothecated, or otherwise disposed of;
and

                                          (ii)  if the grantee ceases to serve
as an Outside Director for any reason, then, except as otherwise provided in
Section 10.2 of the Plan, any Restricted Shares for which the Restriction Period
has not lapsed that had been delivered to, or held in custody for, the grantee
shall be returned to the Corporation forthwith, and all the rights of the
grantee with respect to such shares shall immediately terminate without any
payment of consideration by the Corporation.

                            C.          Lapse of Restrictions.

                                          Except as otherwise set forth in
Section 10.2 of the Plan, the restrictions set forth in Paragraph B of this
Section 9.3 for Restricted Shares shall lapse at the end of the Restriction
Period with respect to such shares.

                            D.          Tax Assistance Payments.

                            When the restrictions set forth in Paragraph B
hereof lapse, the Committee may, in its discretion, direct the Corporation to
make cash payments to assist the grantee in satisfying his federal income tax
liability with respect to the Restricted Shares. Such payments may be made only
to those grantees whose performance the Committee determines to have been fully
satisfactory between the date on which the Restricted Shares were granted and
the date on which such restrictions lapse. The Committee may, in its discretion,
estimate the amount of the federal income tax in accordance with methods or
criteria uniformly applied to grantees similarly situated, without regard to the
individual circumstances of a particular grantee.

                            E.          Restrictive Legends; Certificates May be
Held in Custody.

                                           Certificates evidencing Restricted
Shares shall bear an appropriate legend referring to the terms, conditions, and
restrictions described in the Plan. Any attempt to dispose of such Restricted
Shares in contravention of the terms, conditions, and restrictions described in
the Plan shall be ineffective. The Committee may enact rules that provide that
the certificates evidencing such shares may be held in custody by a bank or
other institution, or that the Corporation may itself hold such shares in
custody, until the restrictions thereon shall have lapsed.


ARTICLE X
CESSATION OF SERVICE, RETIREMENT, DEATH


              10.1.        Options.

                      (A)   Options Granted Prior to June 1, 1996.

                               (i)         With respect to each grantee who was
first elected or appointed as an Outside Director on or after January 1, 1995,
and who ceases to be an Outside Director for any reason other than death,
Options which have been granted prior to June 1, 1996 and which are exercisable
on the date of cessation of service shall continue to be exercisable by the
grantee for ninety days following the date of cessation of service, but in no
event after the expiration of the Option Period.

                               (ii)        With respect to each grantee who was
first elected or appointed as an Outside Director prior to January 1, 1995:  (A)
if such grantee ceases to serve as an Outside Director (other than because of
his or her death) and, as of the date of such cessation of service is eligible
for a benefit under the Interpublic Outside Directors' Pension Plan, Options
which have been granted prior to June 1, 1996 and which are exercisable on the
date of cessation of service shall continue to be exercisable by the grantee for
sixty months following the date of retirement from the Board, but in no event
after the expiration of the Option Period, and (B) if such grantee ceases to
serve as an Outside Director (other than because of his or her death) and, as of
the date of such cessation of service is not eligible for a benefit under the
Interpublic Outside Directors' Pension Plan, Options which have been granted
prior to June 1, 1996 and which are exercisable on the date of cessation of
service shall continue to be exercisable by the grantee for ninety days
following cessation of service, but in no event after the expiration of the
Option Period.

                               (iii)        Upon the death of a grantee while
serving as an Outside Director, Options which have been granted prior to June 1,
1996 and which are exercisable on the date of death shall be exercisable
thirty-six months from date of death, but in no event after expiration of the
Option Period, by the grantee's legal representatives, heirs or beneficiaries.

                      (B)   Options Granted On or After June 1, 1996.

                      With respect to each grantee who receives a grant of
Options on or after June 1, 1996, and who ceases to be an Outside Director for
any reason (including without limitation death), such Options which have been
granted on or after June 1, 1996 and which are exercisable on the date of
cessation of service shall continue to be exercisable by the grantee or the
grantee's legal representatives, heirs or beneficiaries for thirty-six months
following the date of cessation of service, but in no event after the expiration
of the Option Period.

              10.2.        Restricted Shares.  Upon a grantee's cessation of
service as an Outside Director for any reason (including death), on or after the
first anniversary of the date on which the Restricted Shares were granted, the
Restriction Period shall lapse on the date of the grantee's cessation of service
with respect to a fraction of the Restricted Shares awarded to such grantee. The
numerator of the fraction shall be the number of months that have elapsed since
the Restricted Shares were granted, and the denominator of the fraction shall be
the number of months in the Restriction Period; provided that in the case of a
fractional month, a period of fifteen days or more shall be treated as a full
month, and a period of less than fifteen days shall be disregarded.

              10.3.        Forfeiture.

                      (A)   If an Option is not exercisable on the date on

which the grantee ceases to serve as an Outside Director, or if an Option is not
exercised in full before it ceases to be exercisable in accordance with Article
VI hereof and the preceding provisions of this Article X, the Option shall, to
the extent not previously exercised, thereupon be forfeited.

                      (B)   If a grantee's interest in any Restricted Shares
shall be terminated pursuant to Section 9.3B of the Plan, he or she shall
forthwith deliver to the Secretary or any Assistant Secretary of the Corporation
the certificates for such shares, accompanied by such instrument of transfer as
may be required by the Secretary or any Assistant Secretary of the Corporation.


ARTICLE XI
ADMINISTRATION, AMENDMENT AND TERMINATION OF THE PLAN


              11.1.        Administration.  The Plan shall be administered by
the Committee.

              11.2.        Amendment and Termination.  The Plan may be
terminated or amended by the Committee as it deems advisable. No amendment may
revoke or alter in a manner unfavorable to the grantees any Options,
Unrestricted Shares or Restricted Shares then outstanding, nor may the Committee
amend the Plan without stockholder approval where the absence of such approval
would cause the Plan to fail to comply with any requirement of any applicable
law or regulation.

              11.3.        Expiration of the Plan.  Options, Unrestricted Shares
or Restricted Shares may not be granted under the Plan after June 7, 2004, but
Options granted prior to that date shall continue to become exercisable and may
be exercised according to the terms of the Plan.


ARTICLE XII
NONTRANSFERABILITY


              12.1.        Options Not Transferable.  No Options granted under
the Plan are transferable other than by will or the laws of descent and
distribution. During the grantee's lifetime, an Option may be exercised only by
the grantee or the grantee's guardian or legal representative.


ARTICLE XIII
COMPLIANCE WITH SEC REGULATIONS


              13.1.        Rule 16b-3.  It is the Corporation's intent that the
Plan comply in all respects with new Rule 16b-3 under the Act and that the Plan
qualify as a formula plan meeting the conditions of paragraph (c)(2)(ii) of new
Rule 16b-3. If any provision of the Plan is found not to be in compliance with
the Rule, or the Plan is found not to qualify as such formula plan, any
provision which is not in compliance or does not qualify shall be deemed to be
null and void. All grants and exercises of Options, and grants of Unrestricted
Shares and Restricted Shares, under the Plan shall be executed in accordance
with the requirements of Section 16 of the Act and any regulations promulgated
thereunder.


ARTICLE XIV
RIGHTS OF DIRECTORS


              14.1.        Rights to Awards.  Except as provided in the Plan, no
Outside Director shall have any claim or right to be granted an award under the
Plan. Neither the Plan nor any action thereunder shall be construed as giving
any Outside Director any right to be retained in the services of the Corporation
in any capacity.


                                                                                                                                   Restated
and Amended
                                                                                                                                   Through
August 1, 2003.



Exhibit 10(iii)(A)(4)



AGREEMENT AND RELEASE



                            AGREEMENT

dated as of September __, 2003 between THE INTERPUBLIC GROUP OF COMPANIES, INC.
("Employer") and JAMES R. HEEKIN, III ("Executive").

                            WHEREAS, Executive has been employed by Employer or
a subsidiary thereof; and

                            WHEREAS, Employer and Executive have mutually
decided to terminate their relationship.

                            NOW, THEREFORE, in consideration of the mutual
covenants herein contained the parties agree as follows:

                            1.        Executive has resigned from all positions
which he holds at Employer or any subsidiary thereof effective February 28, 2003
and the parties agree that that certain Employment Agreement dated as of January
1, 1998 ("Employment Agreement") between Employer and Executive shall be deemed
terminated effective February 28, 2003, except those provisions which by their
terms survive termination, or as forth herein.

                            2.        Executive will continue to receive his
current base salary for a period of twelve (12) months from the date of
termination, i.e., through March 1, 2004 ("Severance Period"). All amounts
payable to Executive pursuant to this Section 2 shall be subject to reduction
for federal, state and local withholding taxes. Such amount represents the
required severance payment under the Employment Agreement.

                            3.        It is understood that Executive is a party
to certain Executive Special Benefit Agreements with Interpublic ("ESBA
Agreements") which provide for future payments to Executive on the terms and
conditions set forth in such ESBA Agreements. It is understood that (i) the ESBA
Agreements may only be amended by a writing signed by both parties, and (ii)
benefits under the ESBA Agreements are guaranteed to be paid to Executive under
any and all circumstances, except in the event that Interpublic files for
bankruptcy (in which event Executive shall be a general unsecured creditor with
regard to benefits under the Agreement), Executive has misrepresented his age or
state of health in connection with any life insurance policy used to fund the
ESBA Agreements, or Executive has violated the restrictive covenants set forth
in the ESBA Agreements. This confirms that Interpublic fully intends to abide by
the terms and conditions of the ESBA Agreements in all respects. All such
payments shall be in full satisfaction of any and all claims Executive may have
against Employer for benefits or deferred compensation pay, however such claims
may arise.

                            4.        Executive has been granted certain shares
of Interpublic restricted stock and certain options to purchase shares of
Interpublic common stock. Vesting of all stock and options shall be pro-rated
through March 1, 2004. Attached to this Agreement as Exhibit 1 is a schedule
setting forth Executive's stock and options and the dates on which they have or
will vest. Options may be exercised through February 28, 2007.

                            5.        Executive will continue to receive
miscellaneous (non-medical) benefits (e.g., auto allowances, club allowances,
etc.) available to him, as a key management executive, under the Employment
Agreement throughout the remainder of the Severance Period. Such amount shall be
subject to ordinary withholding.

                            6.        Executive will be maintained on Employer's
medical and dental plans in which he was participating prior to termination
through March 1, 2004, or until he commences new employment with another
employer offering similar benefits, whichever occurs first.

                            7.        With respect to Executive's participation
in Employer's 2002-2004 Long-Term Performance Incentive Plan the parties agree
as follows:




 

             (i)          Executive will be entitled to a pro-rata portion of
his performance units. The performance units of the 2002-2004 Long Term
Performance Incentive Plan to which Executive shall be entitled is reflected on
Exhibit 2. The value of such units will be determined and payment of their value
made at the conclusion of the Severance Period (i.e., the first quarter of
2004); and

     

             (ii)          Executive will be entitled to a portion of his stock
options, pro-rated through March 1, 2004. Options may be exercised through
February 28, 2007.


                            8.        Executive will be entitled to outplacement
services, if requested by Executive, at Drake Beam Morin through March 1, 2004.

                            9.        In consideration for the payments referred
to in this Agreement and for other good and valuable consideration receipt of
which is hereby acknowledged, Executive hereby releases and forever discharges,
for himself, his heirs, executors, administrators and assigns, Employer, its
parent, subsidiaries and affiliates and their respective directors, officers and
employees from all manner of actions, causes of actions, suits, and all claims
and demands whatsoever, including, but not limited to, claims for age
discrimination in violation of the Age Discrimination in Employment Act of 1967,
as amended, Title VII of the Civil Rights Act, as amended and all other federal
and state law claims for defamation, breach of contract, wrongful termination
and any other claims arising because of Executive's employment, termination of
his employment or otherwise which Executive ever had, now has or which his
heirs, executors, administrators and assigns hereafter can, shall or may have
against Employer, its subsidiaries and affiliates and their respective
directors, officers and employees for, upon or by reason of any matter, cause or
thing whatsoever from the beginning of the world to and including the date of
this Agreement, except that this release shall not apply to any rights of
Executive to receive the payments specified in this Agreement and the vested
payments and benefits to which Executive is entitled under the terms and subject
to the conditions of any employee benefit plan in which he was a participant
during his employment. Notwithstanding any provision of this Agreement to the
contrary, this release is not intended to interfere with Executive's right to
file a charge with the Equal Employment Opportunity Commission (the "EEOC") in
connection with any claim Executive believes he may have against the Corporation
or its affiliates. However, by executing this Agreement, Executive hereby waives
the right to recover in any proceeding he may bring before the EEOC or any state
human rights commission or in any proceeding brought by the EEOC or any state
human rights commission on Executive's behalf.


 

             (a)          Executive acknowledges that he understands that by
signing this Agreement he voluntarily and knowingly waives and gives up any
right or claim arising prior to his execution of this Agreement which he may
have had under the Age Discrimination in Employment Act. Notwithstanding the
foregoing, this release is not intended to interfere with Executive's right to
challenge that his waiver of any and all potential claims under the Age
Discrimination in Employment Act pursuant to this Agreement is a knowing and
voluntary waiver, notwithstanding Executive's specific representation that he
has entered into this Agreement knowingly and voluntarily.

     

             (b)          This Agreement is being delivered to Executive on July
16, 2003. Executive is hereby advised that he should consult with an attorney
prior to his executing this Agreement.

     

             (c)          Executive is also advised that he has twenty-one (21)
days from the date this Agreement is delivered to him within which to consider
whether he will sign it.

     

             (d)          If Executive signs this Agreement, he acknowledges
that he understands that he may revoke this Agreement within seven (7) days
after he has signed it by notifying Employer in writing that he has revoked this
Agreement. Such notice shall be addressed to; Brian J. Brooks, The Interpublic
Group of Companies, Inc. 1271 Avenue of the Americas, New York, New York 10020,

     

             (e)          This Agreement shall not be effective or enforceable
in accordance with its terms until the 7-day revocation period has expired.


                            10.        Executive acknowledges and agrees that
all concepts, writings and proposals submitted to and accepted by Employer
("Intellectual Property") which relate to the business of Employer and which
have been conceived or made by him during the period of his employment, either
alone or with others are the sole and exclusive property of Employer or its
clients. As of the date hereof, Executive hereby assigns in favor of Employer
all the Intellectual Property covered by this paragraph. On or subsequent to the
date hereof, Executive shall execute any and all other papers and lawful
documents required or necessary to vest sole rights, title and interest in the
Employer or its nominee of The Intellectual Property.

                            11.        The parties acknowledge and agree that
the Employment Agreement and other agreements between Employer and Executive
contain certain provisions which set forth non-solicit and other restrictions
following termination of Executive's employment (collectively "the Non-Solicit
Agreement"). It is agreed that for purposes of those provisions, the date of
termination of Executive's employment was February 28, 2003. All terms and
conditions of those provisions shall remain in full force and effect. The
Executive shall be permitted to disclose the expiration period of the
Non-Solicit Agreement. The Executive shall not be permitted to disclose, and
shall treat as confidential, (i) the date on which the restriction period of the
Non-Solicit Agreement commenced or (ii) whether the Executive is continuing to
receive salary and benefits from the Employer, provided however that nothing set
forth in this sentence shall restrict the Executive to disclose this information
to obtain legal advice, accounting or financial advice or as may be necessary in
connection with the Executive's efforts to obtain future employment. A breach of
the confidentiality obligation set forth in the preceding sentence shall be
deemed a material breach of this Agreement.

                            12.        Employer represents that the Executive is
a covered individual under Directors and Officers liability insurance maintained
by Employer and the Executive will be entitled to the benefits of such
insurance, subject to applicable law, the by-laws of Employer and the terms of
the applicable policy (including any rescission or other similar rights of the
insurance company) to the same extent as other senior executive officers and
directors of Employer. In the event such liability insurance policy rights are
subsequently enhanced, and relate to the period of time prior to February 28,
2003, the Executive shall be entitled to the protection of such enhanced rights
to the same extent as are other senior executive officers and directors of
Employer generally.


 

             a)  Employer shall indemnify the Executive to the full extent
permitted by Delaware law and Employer's by-laws or charter, and shall cause any
subsidiary of Employer for which Executive served as an officer or director,
including McCann-Erickson WorldGroup, Inc. (the "Law or By-Laws"), to indemnify
the Executive to the full extent permitted by Delaware law and such subsidiary's
by-laws or charter, against all costs, charges and expenses (including without
limitation judgments, reasonable counsel fees, settlements or other monetary
awards), whatsoever incurred or sustained by him or his legal representatives at
the time such costs, charges and expenses are incurred or sustained in
connection with any action, suit or proceeding to which he may be a party by
reason of his being or having been a director, officer or employee of Employer
or any such subsidiary at the request of Employer. In the event that a final
adjudication (including any appeal) establishes with respect to any claim, issue
or matter to which the Executive is a party that the Executive did not act in
good faith and in a manner he reasonably believed to be in or not opposed to the
best interests of Employer, then the Executive shall repay to Employer any legal
expense reimbursed pursuant to this Agreement in connection with that claim,
issue or matter.

     

             b)  Without limiting any of the Executive's obligations under
Delaware law or the by-laws of the Employer, the Executive shall reasonably
cooperate with Employer in the investigation recently commenced by the
Securities and Exchange Commission ("SEC") and the existing purported class
action litigations involving the Employer. The Executive understands that he is
responsible for obtaining his own legal counsel in connection with such
investigations or litigations. Employer shall promptly reimburse Executive for
reasonable legal fees incurred by the Executive in connection with the
Executive's acting as a non-party witness in the investigation recently
commenced by the SEC and such existing purported class action litigations and
any other proceedings or investigation which may arise in which the Executive is
a witness but not a party by reason of his being or having been a director,
officer or employee of Employer, or any subsidiary of the Employer at the
request of Employer. In the event that a final adjudication (including any
appeal) in any litigation to which the Executive is made a party establishes
with respect to any investigation, class action litigation or other proceeding
referred to in the preceding sentence that the Executive did not act in good
faith and in a manner he reasonably believed to be in or not opposed to the best
interests of Employer, then the Executive shall repay to Employer any legal
expense reimbursed pursuant to this paragraph in connection with such
investigation, class action litigation or other proceeding. Nothing in this
subsection (b) shall be deemed to affect the rights and obligation of the
parties with respect to the indemnification of the Executive as set forth in
subsection (a) above.


                            13.        This Agreement constitutes the entire
understanding between Employer and Executive concerning his employment and the
termination of his employment and, except as otherwise set forth herein,
supersedes any and all previous agreements concerning the subject matter hereof.
This Agreement may not be changed except by a writing signed by both parties
hereto.

                            14.        This Agreement shall be governed by and
construed in accordance with the laws of the State of New York for agreements to
be wholly performed therein.


 

THE INTERPUBLIC GROUP OF
COMPANIES, INC.

         

By: /s/ Brian J. Brooks                                 

 

Name:  Brian J. Brooks

 

Title:    Executive Vice President
             Human Resources

         

/s/ James R. Heekin, III                               

 

              James R. Heekin, III

               

Date of Signature of the Employer:

         

_________________________

         

Date of Signature of Executive:

     

September 4, 2003                   

 

 

Exhibit 10(iii)(A)(5)


SUPPLEMENTAL AGREEMENT


          SUPPLEMENTAL AGREEMENT made as of May 1, 2003 by and between THE
INTERPUBLIC GROUP OF COMPANIES INC., a corporation of the State of Delaware
("Interpublic" or the "Corporation"), and BRUCE S. NELSON ("Executive").


W I T N E S S E T H;


          WHEREAS, the Corporation and Executive are parties to an Employment
Agreement made as of September 5, 2000 (hereinafter referred to as the
"Agreement"); and

          WHEREAS, the Corporation and Executive desire to amend the Agreement;

          NOW, THEREFORE, in consideration of the mutual promises herein and in
the Agreement set forth, the parties hereto, intending to be legally bound,
agree as follows:

          1.     Section 1.01 of the Agreement is amended by deleting "and
ending on August 31, 2005."

          2.     Section 3.01 of the Agreement is hereby amended in its entirety
to read as follows:  "The Corporation will compensate Executive for the duties
performed by him hereunder, by payment of a base salary at the rate of Eight
Hundred Thirty-Five Thousand Dollars ($835,000) per annum, of which Six Hundred
Fifty Thousand Dollars ($650,000) shall be payable in equal installments, which
the Corporation shall pay at semi-monthly intervals, subject to customary
withholding for federal, state and local taxes, and One Hundred and Eighty Five
Thousand Dollars ($185,000) will be subject to an Executive Special Benefit
Agreement to be entered into between Executive and the Corporation."

          3.     The second sentence of Section 4.01 of the Agreement is hereby
amended in its entirety to read as follows:  "The actual MICP award, if any,
shall be determined by the Corporation and shall be based on profits,
Executive's individual performance, and management discretion."

          4.     A new Section 4.04 is hereby added to the Agreement as
follows:  "Executive will be eligible during the term of employment to
participate in certain Long-Term Performance Incentive Plans, established by the
Corporation, in accordance with the terms and conditions of the Plan established
from time to time."

          5.     A new Section 5.03 is hereby added to the Agreement as
follows:   "The Committee has grant to Executive Forty Thousand (40,000) shares
of Interpublic Common Stock which are subject to the following restriction
period, assuming Executive's continued employment under this Agreement,
one-third (1/3) of the shares shall be released on the first anniversary of the
date of the award, another one-third of the shares shall be released on the
second anniversary of the date of the grant, and the final one-third of the
shares shall be released on the third anniversary of the date of the grant."

          6.     Section 6.04 of the Agreement is hereby amended to delete "an
automobile allowance of Seven Thousand Dollars ($7,000) per annum" and
substitute "an automobile allowance of Ten Thousand Dollars ($10,000) per annum"
therefor.

          7.     The parties agree that the terms of the Agreement, subject to
the modifications contained in this Supplemental Agreement, shall remain in full
force and effect.

          8.     This Supplemental Agreement shall be governed by the laws of
the State of New York.




 

THE INTERPUBLIC GROUP OF
COMPANIES, INC.

         

By:       /s/ Brian J. Brooks                          

 

       Name: Brian J. Brooks

 

       Title:   Executive Vice President,
                   Human Resources

                 

            /s/ Bruce S. Nelson                        

 

                 Bruce S. Nelson

   

Signed as of September 3, 2003.

 

-------------------------------------------------------------------------------------------------------------